Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 1 of 41 PageID 1782




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

  HILDA VAN HOEK,

                    Plaintiff,

  vs.                                                      Case No.   8:17-ev-2447-T-36AAS

  MCKESSON CORPORATION; PSS
  WORLD MEDICAL, INC.; MCKESSON
  MEDICAL-SURGICAL INC.; and MCKESSON
  MEDICAL-SURGICAL TOP HOLDINGS
  INC.,

                    Defendants.                       /




   PLAINTIFF'SRESPONSE              TO "DEFENDANT'S FIRST SET OF                     INTERROGATORIES
                                          TO PLAINTIFF"

          Plaintiff Hilda van Hoek hereby submits          her   response   to   "Defendant's First   Set   of
  Interrogatories  to Plaintiff."

           1.     Please set forth the factual and legal basis for your claim that each Defendant
  violated the Florida Civil Rights Act ("FCRA") as alleged in Count of your Fourth Amended
                                                                                 I


  Complaint and Demand for Jury Trial (Dkt. No. 21; Fourth Amended Complaint). In responding
  to this interrogatory, please identify each alleged act in violation of the FCRA, when the act
  occurred or was taken, where the act occurred or was taken, how you learned of the act, what
  specific damage or harm you claim to have incurred from each specific act, when the specific
  damage or harm occurred from each specific act, the past or present employees of Defendant
   involved in such alleged act, the reason given for such act, any witnesses to the alleged act, why
  you believe the act to be in violation of the FCRA, and any discussion, comment, statement,
   writing, or communication that you contend is the basis for your claim in Count I of your Fourth
  Amended Complaint.

           Objection: Plaintiff objects to the first sentence of this interrogatory on grounds of
   oppressiveness and burdensomeness in requiring          a detailed narrative response and being an
   improper contention interrogatory. Defendant's definitions for "setting forth" and stating "the
   factual basis" that are incorporated into this part of the interrogatory render the request for setting
   forth the factual basis of the claim in Count unduly burdensome and oppressive. They require an
                                                  1



   extensive narrative response that would provide "in full detail" "each and every fact, name, item
   of information, inference, conclusion, argument, or other thing which you contend supports, or
   tends to indicate the trust of, the contention, answer, or allegation that is the subject of the inquiry,
   and as to such fact, etc., set forth each and every source thereof and/or other basis for asserting its
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 2 of 41 PageID 1783




  truth or existence, and the date of each such fact, etc." The request to "set forth" the "legal basis"
  of the claim "in full detail" essentially requires an exhaustive legal brief on Count 1, which has
  numerous paragraphs. This intrudes on counsel's mental impressions and work product, and far
  exceeds the limited scope permitted by Rule 33 for contention interrogatories. The intrusiveness
  is heightened by the fact that discovery is ongoing. Accordingly, Plaintiff will not answer the first

  sentence of this interrogatory. She provides below her answer to the second sentence.

            Answer: To            the best      of   my   knowledge, belief,              and   recollection,         I       am   providing here my
  answer to the second sentence                      of Interrogatory 1.

            Count     1   concerns the taking away from me of the Florida Medical Clinic                                                   billing ("bill-to"
  or    "main") account and giving it to Clint Brady. This action was taken on or about December 1,
  2012.   My Sales Leader Carlos Xiques sent me an email on November 27, 2012, notifying me that
  the    action   "will" be                 is at Van Hoek 000685. In this email, Xiques alleged as the
                                  taken; this email
  reason:    "Clint has     traction with the purchasing department (not the lab) and needs to provide
                            some
  a                   he promised to them. That being said, we will need to change the main site bill
       couple of prices
  so he can provide quotes and pricing to him." In the months before the FMC bill-to account was
  removed from me and given to Brady, worked hard toward regaining FMC as medical supply
                                                                      I                                                                a


  customer.     made great progress and was invited by FMC to bid on the medical supply business
                  I


  for the next year. Moving the account to Brady cost me (and PSS) this opportunity and potential
  business in the millions.     spent much time and effort objecting to removal of the account from
                                            I



  me. On November 27, 2012,          sent    reply email to Xiques in which said: "I have contact with
                                                 I        a                                                       I


  the purchasing   agent  and I'm   on   the list to bid January....Please set up another account....I sell
  things to Gary Steele and know him very well.", this email is at Van Hoek 000684. spoke to                                                         I



  Xiques regarding the decision between November 27 and December 1, 2012. Xiques gave as a
  reason to stick with the decision that Gary Steele would be confused if              called on him. On                           I



  December 1, 2012, sent an email to Xiques informing Xiques that Gary "is
                              I                                                       VERY   CONFUSED
  THAT CLINT IS TRYING TO WORK WITH HIM!" also said was shocked by Xiques' email          I               I


  and "very Disappointed and SURPRISED that you would just transfer the MAIN account without
  speaking to me first." My December 1, 2012, email is at Van Hoek 000682 to 000683.                                                                         I


  complained to Human Resources. On or about December 11, 20 12, Regional Manager Darin Sharp
  met with me by phone.      complained to Sharp of the FMC bill-to account being taken from me and
                                        I


  given to Brady. When explained that I, not Brady, had arranged for the company to be on FMC's
                                    I


  bid list, Sharp said that this had already been accomplished by Brady, which was untrue. Sharp
   said the decision has been made, and Brady will have the account.          complained that was losing      I                                  I



  business again to the "good old boy" system. Sharp then became angry and hostile and terminated
  the discussion. Very soon after that         filed   sex discrimination and retaliation charge with the
                                                              I               a


  EEOC.      signed the charge on December 19, 2012.
             I                                                 continued to object thereafter. Gary Steele
                                                                                      I


   wanted nothing to do with Brady and wanted me to notify PSS, which did (for example, in the                            I


   email shown on Van Hoek 000687 that sent February 13, 2013, to Christina Capparelli). believe
                                                                      I                                                                                  I




   the taking away of the FMC billing account from me and giving it to Brady was sex discrimination
   because this was preferential treatment of        man (Brady) over     woman (me) and was part of a
                                                                          a                           a


   repeated pattern of such treatment that and other women were subjected to at PSS. saw so many
                                                                  I                                                                          I




  women come and go because it was unbearable for most to survive. Taking the FMC billing

                                                                                  2
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 3 of 41 PageID 1784




  account away from me and handing it on     a platter to Brady was   a  repeat of creating barriers for
  women sales   representatives to progress while making   it easier for men (at the expense of women
  and their labor) to excel. This was humiliating and degrading to me. Although the FMC billing
  account was restored to me several months later, the damage to the customer relationship that had
  resulted from removing me and replacing me with Brady has had lasting economic impact.
                                                                      a




          2.       Please     forth the factual and legal basis for your claim that each Defendant
                            set

  violated the FCRA as alleged in Count II of your Fourth Amended Complaint. In responding to
  this interrogatory, please identify each alleged act in violation of the FCRA, when the act occurred
  or was taken, where the act occurred or was taken, how you learned of the act, what specific
  damage or harm you claim to have incurred from each specific act, when the specific damage or
  harm occurred from each specific act, the past or present employees of Defendant involved in such
  alleged act, the reason given for such act, any witnesses to the alleged act, why you believe the act
  to be in violation of the FCRA, and any discussion,                comment, statement, writing, or
  communication that you contend is the basis for your claim in Count II of your Fourth Amended
  Complaint.

  Objection: Plaintiff objects         first sentence of this interrogatorj on grounds of oppressiveness
                                  to the
  and burdensomeness in requiring        detailed narrative response and being an improper contention
                                           a


  interrogatory. Defendant's definitions for "setting forth" and stating "the factual basis" that are
  incorporated into this part of the interrogatory render the request for setting forth the factual basis
  of the multiple claims in Count unduly burdensome and oppressive. As to each claim alleged in
                                      2


  this count, the definitions require an extensive narrative response that would provide "in full detail"
  "each and every fact, name, item of information, inference, conclusion, argument, or other thing
  which you contend supports, or tends to indicate the trust of, the contention, answer, or allegation
  that is the subject of the inquiry, and as to such fact, etc., set forth each and every source thereof
  and/or other basis for asserting its truth or existence, and the date of each such fact, etc." The
  request to"set forth"the "legal basis" of the claim "in full detail" essentially requires an exhaustive
   legal brief on each ofthe claims alleged in Count 2. This intrudes on counsel's mental impressions
  and work product, and far exceeds the limited scope pennitted by Rule 33 for contention
   interrogatories. The intrusiveness is heightened by the fact that discovery is ongoing. Accordingly,
  Plaintiff will not answer the first sentence of this interrogatory. She provides below her answer to
   the second   sentence.

   Answer: To    the best of my knowledge, belief, and recollection, I am providing here my answers
   to the second sentence of Interrogatory 2.     Count 2 concerns multiple actions taken after the
   McKesson/PSS merger that believe are sex discrimination: the Access Health Care accounts for
                                  I


   the east coast of Florida being taken from me in 2013 and given to a man; the refusal in 2016 to
   grant Access Health Care's request that be designated the sole sales representative for all its
                                               I


   accounts; the refusal of the requests of Florida Medical Clinic (FMC) to assign to me accounts
   assigned to a man; the refusal in 2014 to restore me to the Knight account and instead leaving it
   with a man; and my performing work on accounts assigned to men but not being paid the
   commissions.

                                                     3
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 4 of 41 PageID 1785




           The accounts of Access Health Care on the east coast of Florida were taken away from me
  in 2013 after the merger and given to Craig Williams. Before the merger,           had been     PSS
                                                                                                  I                   a


  employee; and Williams had been        McKesson employee. Before the merger, was the sales
                                                      a                                               I



  representative for the Access east coast accounts (and also the Access accounts on the west coast
  of Florida). developed the accounts over approximately
              I                                                 15-year period. The Access east coast
                                                                              a


  accounts included Access Health Care LLC, Access HCIPA LLC, and Access HC 2. The taking
  away of the east accounts started with the IPA account.     learned from Chris Barnabo that in late
                                                                          I



  February 2013, within       day or two of consummation of the McKesson/PSS merger, Williams
                                          a


  started competing with me by giving her price list with slashed prices for the products had been
                                                          a                                               I



  selling to the IPA. Williams' competing against me for the IPA's business was against policy. We
  were told to cease and desist going after each other's accounts.      had conversations with Carlos
                                                                                          I




  Xiques to complain about Williams' competing with me. But still lost the IPA, and then the other
                                                                                      I


  Access east coast accounts, all of which were transferred to Williams. To the best of my
  recollection, Xiques notified me by email. After the Access east coast account were taken away
  from me and given to Williams, was instructed to turn over to Williams all my pricing, contracts,
                                                  I



  and information that      had developed for those accounts.
                                      I                           was told not to communicate with
                                                                                  I




  Barnabo. Xiques told me he approved transferring my Access east coast accounts to Williams.
  Paul Jensen told me that Xiques, Steve Tonnesen, Alexander Loisey, and Jensen had           meeting         a


  where they jointly decided to take away the accounts from me and give them to     Williams.  Xiques
  said Barnabo asked to have Craig Williams as her McKesson sales representative. My objections
  were ignored; have located one email
                      I                        sent protesting the actions (see Van Hoek 001453 to
                                                              I



  0001454). McKesson's rules for divvying up ship-to accounts after the merger looked to who had
  greater sales with an account during April 2012 to March 2013. To the best of my knowledge,
  Williams had no sales to the Access east accounts in the months prior to the merger. As result of           a


  removing me from the Access east coast accounts and giving them to Williams,                lost all            I


  commissions associated with Access east coast accounts on an ongoing basis. The accounts
  regularly generate commissions, which had gone to me before but have gone to Williams after the
  accounts were moved to Williams.       also have lost commissions generated from new physicians
                                                      I



  who join the Access east coast group, including the accounts under the Access HC IPA. Essentially
  every paycheck receive is affected by the commission losses. The lost commissions prevented
                          I



   me from qualifying for the ELITe CEO Round Table with PSS, which allowed highly successful
  members to set aside tax-deferred earnings, which were matched dollar for dollar, without limit.
  The lower compensation due losing the commissions affects my ranking and benefits in the
  McKesson President's Club. have continued to perform work on the Access east coast accounts
                                              I


  to assigned to Williams but receive no compensation for the work; Williams, not I, receives the
   commissions. The defendants should have all the commissions and sales data necessary to compute
   my monetary losses. do not have access to that information. My lawyers are conducting discovery
                                  I



  to obtain the documents. So far, no documents have been turned over. believe the taking away of
                                                                                              I



   the east coast accounts was sex discrimination because this was preferential treatment of      man                 a


   (Williams) over     woman (me) and was yet another instance of the repeated pattern of such
                              a


   treatment that and other women had been subjected to. Taking away the accounts from me that
                  I                                                                                                       I


   had worked so hard to develop for over          decade along with all the pricing, contracts, and
                                                                  a




                                                                      4
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 5 of 41 PageID 1786




  information that   developed and the earnings generated continually from the accounts-and
                           I


  handing all ready-made on a silver platter to Williams-was humiliating and degrading to me.

            On    March        25, 2016, Access                          requested          that its accounts            be   consolidated "so that           we have one

  rep." (See Van Hoek 000091). Paul Jensen responded                                                    that he had "started          consolidation process for
                                                                                                                                           a


  all Access healthcare accounts                         to be under              a   single bill to." (See Van               Hoek 000090.) But Jensen denied
  Access's       request           for one representative;                             he        said   instead     that      Access would have three sales
  representatives-Williams,                       Laura             Carmen            and me. (See Van Hoek                    000090 to 000091.) On July 20,
  2016, Access         again requested                   that they be serviced by only one sales rep. (See Van Hoek 000095                                                 to

  000096). In making this request,  Maria                                     Jimenez, who                 was     Access's Operations Manage, said that
  Bamabo             worked there; that they wanted me to be
             no longer                                                                                             Access's sole rep; and that they did not
  want to keep Williams on the account. (See Van Hoek 000095 to 000096).                                                                  On August 4, 2016, Access,
  through Access's Operations Coordinator Regina Conner, again requested                                                                  that its accounts    be assigned

  to me.   Conner said that all the accounts                                 must be switched over to me                             as    the   McKesson salesperson;
  and that this must be                 "done ASAP."                      (See Van Hoek 000100                      to    000101). Jensen and Regional Sales
  Leader Darin Sharp held                     a   phone meeting                   with Jimenez             and Conner           on    August      7,    2016, from   which     I


  was   excluded. Jimenez                     contacted me after the meeting                                and was           upset.       She   said Jensen stated that
  switching      the   accounts               over   to me as               one rep              would    go     against      the    contract      or    agreement    signed
  between    Access        and          McKesson.               I    was     unaware              of and had never            seen        such   an agreement.       Jimenez
  asked me to obtain                a   copy, and   conveyed her request to Jensen. (See Van Hoek 000103). Jensen
                                                            I


  provided no       agreement.            He said,"Well, maybe misstated this." (See Van Hoek 000108). The refusal
                                                                                             I




  to make     me the       sole         representative of the Access accounts, which would have included remogng
  Williams as the rep assigned to the east coast accounts and restoring me to those accounts, was sex
  discrimination. When       customer, Florida Hospital Physician Group, requested that
                                          a                                                     man be                                                           a


  designated the sole representative of the customer's accounts, the customer's request was granted,
  causing me to lose my accounts with the customer. Similarly with Access, Barnabo's alleged request
  for Williams to be assigned to an east coast account was granted, yet when Bamabo left and pásons
  of higher stature at Access insisted that   replace Williams, the request was refused. The refusal to
                                                                              I




  grant the 2016 requests of Access to assign me as the exclusive sales rep for Access accounts was
  discouraging and humiliating to me. Moreover, despite not being assigned all Access accounts,                                                                                    I




  nonetheless perform the work on those accounts.      am the contact person for the accounts (see Van
                                                                                                    I




  Hoek 000009) and manage the accounts for the reps assigned to the Access accounts denied to me.
  Yet, I'm not paid for work perform on the Access accounts denied to me. This represents well
                                                     I


  numerous accounts denied to me. My financial losses from the decision not to assign me as the sole
  sales representative include the loss of commissions    generated regularly from the Access accounts
  denied to me, which affect every paycheck of mine due to the absence of those commissions    from my
  pay. The defendants should have all the commissions and sales data necessary to compute my

   monetary losses. do not have access to that information. My lawyers are conducting discovery to
                               I




   obtain the documents. So far, no documents have been turned over.

             The situation with FMC   another example. Despite FMC's letting it be known since at
                                                                    is

   least February 2013, through FMC's purchasing agent Gary Steele, that FMC did not want Clint
   Brady assigned to any of FMC's accounts, FMC's wishes have not been granted. Steele often
   asked me to notify management that he did not trust Brady and did not want him assigned to any
   of FMC's accounts, as well as that Steele only wanted me assigned as the rep for medical supplies


                                                                                                   5
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 6 of 41 PageID 1787




  and  Cindy Vigneau for lab supplies.   Idid notify management of Steele's objections to Brady and
  preference that only   I (for medical supplies) and Vigneau (for lab supplies) handle FMC's
  accounts. (See, for example, my February and April 2013 emails to Christina Capparelli and Carlos
  Xiques at Van Hoek 000692 to 000694; my October 10, 2014, email to Jensen at Van Hoek 000770
  to 000771; my February 8, 2016, email to Xiques and Jensen; my March 22, 2016, email to Jensen
  and Brian Nehr at Van Hoek 000157 to 000158; my April 1, 2016, "risk" log entry for FMC at
  Van Hoek 000848.) In May 20 13, Gary Steele sent Xiques an email stating: "I just wanted to
  clanfy our need for representation, all PSS products we will deal with Hilda van Hoek and lab
  products we will deal with Cyndie Vigneau Info Lab only from your company. We will not
  entertain any other Reps from your company at this time." (Van Hoek 000159.) Xiques responded
  that he would honor Steele's request (Van Hoek 000 1512), but Xiques left Brady on the accounts.
  On or about October 10, 2014, Steele objected to keeping Brady on the FMC account and reiterated
  he only wanted to deal with me on medical supplies       and Vigneau on lab supplies.   (Van Hoek
  000770 to 000771). Jensen brought the matter to Steve Tonnesen's attention. (See Van Hoek
  000770). But Steele's request was refused. In March 2016, Brady requested that a new FMC
  account that was assigned to me be reassigned        to him.  Steele and Amy Boyes (also in the
  purchasing department at FMC) were notified. Boyes responded: "We do not want Clint on our
  accounts." (Van Hoek 000157 to 000158.) Yet, the account still was removed from me and
  assigned to Brady. All this is more sex discrimination against me. Despite the customer's repeated
  requests that Brady (a man) be removed from the accounts assigned to him and that his medical
  supply accounts be assigned to me (and the customer's lab accounts be assigned to Vigneau, a
  woman), Brady was given preferential treatment at my (and evidently Vigneau's) expense.
  Moreover, despite Brady's being assigned to FMC accounts that PSS/McKesson refused to assign
  to me, I nonetheless do the work on Brady's FMC accounts but receive no compensation. am the  I



  contact person for FMC, so all customer requests and issues with Brady's accounts are handled by
  me. Brady receives the commissions on his FMC accounts. His commissions are losses to me
  because    would receive the commissions if assigned to his accounts.
              I                                                              receive no compensation
                                                                             I



  for my work on his accounts. The defendants should have all the commissions and sales data
  necessary to compute my monetary losses.    I   do not have access to that information. My lawyers
  are conducting discovery to obtain the documents. So far, no documents have been turned over.
  The refusals to reassign Brady's FMC accounts to me in accordance with FMC's repeated requests
  in humiliating and degrading to me, especially given that men are not treated the way    (and other
                                                                                            I




  women) have been.

             The new FMC account taken from me and given    to   Brady                formerly had
                                                                         in or about 2016
   been that of a different customer that had been serviced by Brady. However, when a similar
   situation arose with me, Brady was given preference over me. This was more sex discrimination
   against me, and was humiliating and degrading for me. That was the Dr. Randolph Knight account.
   Knight, an orthopedist, had been  a  customer of mine for approximately 15 years. Within this
   period, Knight joined Florida Hospital Physician Group (FHPG) but and continued to be a
   customer of mine. His office remained in Zephyrhills. In or about 2014, Knight left FHPG and
   went on his own but stayed at the same Zephyrhills location that he had before and during his
   affiliation with FHPG. Knight's new account after leaving FHPG was initially assigned to me, on
   or about March 12, 2014. (See Van Hoek 000777.) However, on April 2, 2014, Xiques reassigned

                                                  6
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 7 of 41 PageID 1788




  the account to Brady,without researching the past history of the account as per company policy.
  (See Van Hoek 000777.) Knight's office manager, Lisa DeLong, complained that            had been I




  removed, and requested that replace Brady. (Van Hoek 000777 to 000778.) Despite the company
                                         I



  policy, Knight's agent's protest, and my own pleas to rectify the error,       was  informed on
                                                                                      I


  November 6, 2014, by Jensen, that     decision was  made  toaleave the account with  Brady. (Van
  Hoek 000164 to 165.) As result, lost this long-term customer; and all the commissions from the
                                     a                I


  Knight account go to Brady. The defendants should have all the commissions and sales data
  necessary to compute my monetary losses.     do not have access to that information. My lawyers
                                                                  I


  are conducting discovery to obtain the documents. So far, no documents have been turned over.




          3.        Please    forth the factual and legal basis for your claim that each Defendant
                               set

  violated the FCRA as alleged in Count III of your Fourth Amended Complaint. In responding to
  this interrogatory, please identify each alleged act in violation of the FCRA, when the act occurred
  or was taken, where the act occurred or was taken, how you learned of the act, what specific
  damage or harm you claim to have incurred from each specific act, when the specific damage or
  harm occurred from each specific act, the past or present employees of Defendant involved in such
  alleged act, the reason given for such act, any witnesses to the alleged act, why you believe the act
  to be in violation of the FCRA, and any discussion, comment, statement, writing, or
  communication that you contend is the basis for your claim in Count III of your Fourth Amended
   Complaint.

   Objection: Plaintiff objects          first sentence of this interrogatory on grounds of oppressiveness
                                             to the
   and burdensomeness in requiring          detailed narrative response and being an improper contention
                                                          a


   interrogatory. Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into this part of the interrogatory render the request for setting forth the factual basis
   of the multiple claims in Count unduly burdensome and oppressive. As to each claim alleged in
                                                 3


   this count, the definitions require an extensive narrative response that would provide "in full detail"
   "each and every fact, name, item of information, inference, conclusion, argument, or other thing
   which you contend supports, or tends to indicate the trust of, the contention, answer, or allegation
   that is the subject of the inquiry, and as to such fact, etc., set forth each and every source thereof
   and/or other basis for asserting its truth or existence, and the date of each such fact, etc." The
   request to "set forth" the "legal basis" of the claim "in full detail" essentially requires an exhaustive
   legal brief on each of the claims alleged in Count 3. This intrudes on counsel's mental impressions
   and work product, and far exceeds the limited scope permitted by Rule 33 for contention
    interrogatories. The intrusiveness is heightened by the fact that discovery is ongoing. Accordingly,
   Plaintiff will not answer the first sentence of this interrogatory. She provides below her answer to
   the second   sentence.

   Answer: To      the best   of
                           my knowledge, belief, and recollection,    am providing here my answers
                                                                              I


   to the second           of Interrogatory 3. Count concerns multiple actions that believe are
                    sentence                                              3                    I


   retaliation for my complaints of sex discrimination and the legal actions have taken against sex
                                                                                  I


   discrimination: the Access Health Care accounts for the east coast of Florida being taken away
   from me in 2013; the refusal in 2016 to grant Access Health Care's request that be designated
                                                                                           I




                                                                      7
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 8 of 41 PageID 1789




   the sole sales   representative for              the refusal of the requests of Florida Medical
                                            all its accounts;
    Clinic (FMC) that accounts assigned to Clint Brady be reassigned to me; the refusal in 2014 to
    restore me to the Knight account and instead leaving it with Brady; placing my accounts in
   jeopardy in or about December 2015; in or about December 2015, refusing to assign the Prime
    Care account to me and failing to award me the commission for my work on the Prime Care
    account; and paying other employees for work performed.  I




             The accounts of Access Health Care   on the east coast of Florida were taken away from me

   in 2013   after the McKesson/PSS merger and given to Craig Williams. Before the merger, had        I


   been a PSS employee; and Williams had been          McKesson employee. Before the merger, was
                                                             a                                        I


   the sales  representative for the Access  east coast accounts (and also the Access accounts on the
   west coast of Florida). developed the accounts over approximately a 15-year period. The Access
                                I


   east coast accounts included Access Health Care LLC, Access HCIPA LLC, and Access HC 2.
   The taking away of the east accounts started with the IPA account. learned from Chris Barnabo
                                                                             I



   that in late February 2013, within    day or two of consummation of the McKesson/PSS merger,
                                             a


   Williams started competing with me by giving her a price list with slashed prices for the products
   I had been selling to the IPA. Williams' competing against me for the IPA's business was against
   policy. We were told to cease and desist going after each other's accounts.       I had conversations
   with Carlos Xiques to complain about Williams' competing with me. But still lost the IPA, and
                                                                                 I



   then the other Access east coast accounts, all of which were transferred to Williams. To the best
   of my recollection, Xiques notified me by email. After the Access east coast account were taken
   away from me and given to Williams,         was instructed to turn over to Williams all my pricing,
                                                     I


   contracts, and information that had developed for those accounts. was told not to communicate
                                        I                                I


   with Barnabo. Xiques told me he approved transferring my Access east coast accounts to Williams.
   Paul Jensen told me that Xiques, Steve Tonnesen, Alexander Loisey, and Jensen had          a meeting
   where they jointly decided to take away the accounts from me and give them to Williams. Xiques
   said Barnabo asked to have Craig Williams as her McKesson sales representative. My objections
   were ignored;    I have located one email     sent protesting the actions (see Van Hoek 001453 to
                                                         I



   0001454). McKesson's rules for divvying up ship-to accounts after the merger looked to who had
   greater sales with an account during April 2012 to March 2013. To the best of my knowledge,
   Williams had no sales to the Access east accounts in the months prior to the merger. As a result of
   removing me from the Access east coast accounts and giving them to Williams,                  lost all
                                                                                                  I




   commissions associated with Access east coast accounts on an ongoing basis. The accounts
   regularly generate commissions, which had gone to me before but have gone to Williams after the
   accounts were moved to Williams.       also have lost commissions generated from new physicians
                                                 I




   who join the Access east coast group, including the accounts under the Access HC IPA. Essentially
   every paycheck receive is affected by the commission losses. The lost commissions prevented
                        I



   me from qualifying for the ELITe CEO Round Table with PSS, which allowed highly successful
   members to set aside tax-deferred eamings, which were matched dollar for dollar, without limit.
   The lower compensation due losing the commissions affects my ranking and benefits in the
   McKesson President's Club. have continued to perform work on the Access east coast accounts
                                    I


   to assigned to Williams but receive no compensation for the work; Williams, not I, receives the
   commissions. The defendants should have all the commissions and sales data necessary to compute
   my monetary losses. do not have access to that information. My lawyers are conducting discovery
                            I




                                                                 8
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 9 of 41 PageID 1790




  to   obtain       the documents.    documents have been turned over. believe the taking away of
                                      So far, no                                                           I


  the east coast accounts was retaliation against me because it was against company policy and
  occurred very close in time to the following: objections that I made to Xiques and Sharp in
  December 2012 regarding the FMC billing account being taken from me and given to Clint Brady,
  including my complaining that was losing business again to the "good old boy" system; my
                                                       I


  EEOC charge alleging sex discrimination and retaliation that was filed in late December 2012 and
  pending through July 2013, and to which the company responded on March 4, 2013, during the
  time when started losing the Access east coast accounts (see Van Hoek 001245 to 001249);
                      I


   counseling on nondiscrimination requirements that Xiques and Sharp had to undergo due to my
   2012 EEOC charge (see Van Hoek 001249); and my complaints of sex discrimination that I made
   to HR and Xiques (see Van Hoek 001459, 000686 to 000688). Taking away the accounts from
   me that   had worked so hard to develop for over a decade along with all the pricing, contracts,
                I


   and information that developed and the earnings generated continually from the accounts-and
                                  I


   handing all ready-made on a silver platter to Williams-was humiliating and degrading to me.

               On     March   25, 2016, Access requested                 consolidated "so that we have one
                                                                        that its accounts       be

   rep." (See Van Hoek 000091). Paul Jensen responded that he had "started a consolidation process for
   all Access healthcare accounts to be under a single bill to." (See Van Hoek 000090.) But Jensen denied
   Access's request for one representative; he said instead that Access would have three sales
   representatives-Williams, Laura Carmen and me. (See Van Hoek 000090 to 000091.) On July 20,
   2016, Access           again requested           that they   be   serviced   by   only one    sales   rep.   (See Van Hoek 000095   to

   000096). In making this request, Maria Jimenez, who was Access's Operations Manager, said that
   Bamabo no longer worked there; that Access wanted me to be Access's sole rep; and that Access
   wanted Williams of the account. (See Van Hoek 000095 to 000096). On August 4, 2016, Access,
   through Access's Operations Coordinator Regina Conner, again requested that its accounts be assigned
   to me. Conner said that all the accounts must be switched over to me as the McKesson salesperson;
   and that this must be "done ASAP." (See Van Hoek 000100 to 000101). Jensen and Regional Sales
   Leader Darm Sharp held a phone meetmg with Jimenez and Conner on August 7, 2016, from which                                          I




   was   excluded. Jimenezcontacted me after the meeting and was upset. She said Jensen stated that
   switching the accounts over to me as one rep would go against the contract or agreement   signed
   between Access and McKesson. I was unaware of and had never seen such an agreement. Jimenez
   asked me to obtain a copy, and I conveyed her request to Jensen. (See Van Hoek 000103). Jensen
   provided no agreement. He said, "Well, maybe I misstated this." (See Van Hoek 000108). When a
   customer of mine, Florida Hospital Physician Group, requested that Bryan Irish be designated the sole
   representative of the customer's accounts, the customer's request was granted, causing me to lose my
   accounts with the customer. Similarly with Access in 2013, Bamabo's alleged request for Williams to
   be assigned to an east coast account was granted. By contrast, when Bamabo left and persons of higher
   stature at Access insisted that replace Williams, the request was refused. The refusal to grant the 2016
                                            I


   requests of Access to assign me as the exclusive sales rep for Access accounts was discouraging and
   humiliating to me. Moreover, despite not being assigned all Access accounts, nonetheless perform                 I


   the work on those accounts.       am the contact person for the accounts (see Van Hoek 000009) and
                                                I


   manage the accounts for the reps assigned to the Access accounts denied to me. Yet, I'm not paid for
   work perform on the Access accounts denied to me. This represents well numerous accounts denied
           I


   to me. My financial losses from the decision not to assign me as the sole sales representativeinclude
   the loss of commissions   generated regularly from the Access accounts denied to me, which affect every


                                                                            9
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 10 of 41 PageID 1791




   paycheck of mine due   to the absence   of those commissions   from my pay. The defendants should have
   all the commissions and sales data necessary to compute my monetary losses. do not have access
                                                                                      I


   to that information. My lawyers are conducting discovery to obtain the documents. So far, no
   documents have been turned over. believe the refusal to make me the sole representative of the
                                           I




   Access accounts, which would have included removing Williams as the rep assigned to the east coast
   accounts and restoring me to those accounts, is retaliation for my complaints of sex discrimination and
   legal actions taken against sex discrimination. Those complaints and legal actions include my
   discrimination lawsuit, which was filed in December 2014 and has been in litigation ever since, and in
   which Jensen has been helping the defendants' attomeys; the EEOC charge that filed in July 2015,
                                                                                          I



   which was pending at the EEOC through May 2017; and complaints made regarding Williams' being
                                                                          I



   assigned the Access east coast accounts and the failure to grant Access's request that be the exclusive
                                                                                              I




   sales representativefor its accounts, including on March 26, 2016 (Van Hoek 000011 to 000012); July
   20, 2016 (Van Hoek 000008 to 000009); August 2, 2016 (Van Hoek 000782 to 000783); and August
   5, 2016 (Van Hoek 000003).


             The situation with FMC is another example. Despite FMC's letting it be known since at
   least February 2013, through FMC's purchasing agent Gary Steele, that FMC did not want Clint
   Brady assigned to any of FMC's accounts, FMC's wishes have not been granted. Steele often
   asked me to notify management that he did not trust Brady and did not want him assigned to any
   of FMC's accounts, as well as that Steele only wanted me assigned as the rep for medical supplies
   and Cindy Vigneau for lab supplies.     did notify management of Steele's objections to Brady and
                                               I



   preference that only    I  (for medical supplies) and Vigneau (for lab supplies) handle FMC's
   accounts. (See, for example, my February and April 20 l3 emails to Christina Capparelli and Carlos
   Xiques at Van Hoek 000692 to 000694; my October 10, 2014, email to Jensen at Van Hoek 000770
   to 000771; my February 8, 2016, email to Xiques and Jensen; my March 22, 2016, email to Jensen
   and Brian Nehr at Van Hoek 000157 to 000158; my April 1, 2016, "risk" log entry for FMC at
    Van Hoek 000848.) In May 2013, Gary Steele sent Xiques an email stating: "I just wanted to
   clarify our need for representation, all PSS products we will deal with Hilda van Hoek and lab
   products we will deal with Cyndie Vigneau Info Lab only from your company. We will not
   entertain any other Reps from your company at this time." (Van Hoek 000159.) Xiques responded
   that he would honor Steele's request (Van Hoek 000 1512), but Xiques still left Brady on the
   accounts. On or about October 10, 2014, Steele objected to keeping Brady on the FMC account
   and reiterated he only wanted to deal with me on medical supplies and Vigneau on lab supplies.
   (Van Hoek 000770 to 000771). Jensen brought the matter to Steve Tonnesen's attention. (See Van
   Hoek 000770). But Steele's request was refused. In March 2016, Brady requested that new FMC    a


    account that was assigned to me be reassigned to him. Steele and Amy Boyes (also in the
    purchasing department at FMC) were notified. Boyes responded: "We do not want Clint on our
    accounts." (Van Hoek 000157 to 000158.) Yet, the account still was removed from me and
    assigned    to Brady.    Moreover, despite Brady's being assigned       to  FMC accounts that
    PSS/McKesson refused to assign to me, nonetheless do the work on Brady's FMC accounts but
                                                   I




    receive no compensation. am the contact person for FMC, so all customer requests and issues
                                I



    with Brady's accounts are handled by me. Brady receives the commissions on his FMC accounts.
    His commissions are losses to me because        would receive the commissions if assigned to his
                                                       I



    accounts. I   receive no compensation for my work on his accounts. The defendants should have all

                                                           10
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 11 of 41 PageID 1792




   the    commissions and sales data necessary to compute my monetary losses. do not have access to
                                                                                 I


   that information. My lawyers are conducting discovery to obtain the documents. So far, no
   documents have been turned over. The refusals to reassign Brady's FMC accounts to me in
   accordance with FMC's repeated requests in humiliating and degrading to me.             Ibelieve the
   refusals plus having me nonetheless do the work without compensation on Brady's accounts
    denied me is retaliation for my complaints of sex discrimination and my legal actions. The refusals
    started in or about March 2013, which was shortly after filed my 2012 EEOC charge and around
                                                              I




    the same time that PSS was responding to my 2012 EEOC charge, and also around the time that
    my leaders were counseled on nondiscrimination requirements as         aresult of my 2012 EEOC
    charge. The decision to deny Steele's October 10, 2014, request was shortly after my attorney sent
    on September 4, 2014,   a    letter to McKesson Corporation's attorney regarding discrimination
    against me that was occurnng in 2014. (See Defendants' 000122 to 000123.) The March 2016
    removal of me from the new FMC account and assignment of that account to Brady, despite FMC's
    express protest, occurred while my 2015 EEOC charge and my lawsuit were pending and being
     litigated. Also, in March 2016, sent Jensen an email complaining of the assignment of Williams
                                    I




    to the Access east coast and pointing out inconsistency between Jensen's explanation of not

     assigning me Brady's FMC accounts and the failure to assign the Access east coast accounts to
     me. (Van Hoek 000011 to 000012.)

             The new FMC account taken from me and given         to Brady in or about 2016 formerly had

   been that     of   different customer that had been serviced by Brady. However, when
                      a                                                                         a similar
   situation arose with me, Brady was given preference over me. This was more retaliation against
   me, and was humiliating and degrading for me. That was the Dr. Randolph Knight account. Knight,
   an orthopedist, had been a customer of mine for approximately 15 years, Within this period, Knight
   joined Florida Hospital Physician Group (FHPG) but and continued to be customer of mine. His
                                                                                a


   office remained in Zephyrhills. In or about 20 14, Knight left FHPG and went on his own but stayed
    at the sameZephyrhills location that he had before and during his affiliation with FHPG. Knight's

    new account after leaving FHPG was initially assigned to me, on or about March 12, 2014. (See
    Van Hoek 000777.) However, on April 2, 2014, Xiques reassigned the account to Brady, without
    researching the past history of the account as per company policy. (See Van Hoek 000777.)
    Knight's office manager, Lisa DeLong, complained that had been removed, and requested that
                                                                  I                                      I



    replace Brady. (Van Hoek 000777 to 000778.) Despite the company policy, Knight's agent's
    protest, and my own pleas to rectify the error, was informed on November 6, 2014, by Jensen,
                                                     I


    that decision was made to leave the account with Brady. (Van Hoek 000164 to 165.) As
         a                                                                                         result,
                                                                                                    a


    I lost this long-term customer;   and  all the commissions from  the Knight account go to Brady. The
    defendants should have all the commissions and sales data necessary to compute my monetary
    losses.  I do not have access to that information. My lawyers are conducting discovery to obtain the
    documents. So far, no documents have been turned over. The November 6, 2014, decision was
    made shortly after my lawyer sent his letter to McKesson's attorney regarding discrimination
    occurring in 2014; the discrimination my lawyer mentioned in this letter included the Knight
    account being taken from me and nothing being done despite my objection and the customer's
    complaint.



                                                         11
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 12 of 41 PageID 1793




            Starting in or about December 2015, Jensen began hyper-scrutinizing me, treating me with
   hostility, and takmg actions that placed my accounts in jeopardy. This included requiring me to impose
   additional and unwarranted fees on customers, limiting reimbursements for returned products, and
   harassing me regarding my need to take      leave of absence due to the illness and subsequent death of
                                                            a


   my father. believe these actions were in retaliation for my lawsuit filed in December 2014 and EEOC
                 I


   charge filed in July 2015, both of which were pending and being litigated at the time Jensen took these
   actions against me. When Jensen started taking the actions, the defendants would have been preparmg
   their response to my EEOC charge, which was submitted to the Florida Commission on Human
   Relations investigator on December 18, 2015. (Van Hoek 001240 to 001243).

           In December 2015,             was contacted by an affiliate of Access Health Care, Prime Care, about
                                           I



   opening   a   new      account.   I   developed relationship with Prime Care staff including Maria Jimenez,
                                         had            a


   who also handled            purchasing for Access. Jimenez requested that work with Cindy Borgnis at Prime
                                                                                            I


   Care to create         a   purchase    order for medical         equipment and supplies          for   setting    up   a   new   Prime   Care
   office. (Van Hoek 001195).      worked up   I                a         for equipment and supplies and
                                                                    detailed purchase order
   submitted     it to            review. (Van Hoek 000058). In the meantime, leamed that had assigned
                          Prime Care for                                                                     I




   the account to another sales rep, Laura Carmen. After leaming this,     checked with Prime Care to see
                                                                                                I


   if Carmen had been in touch with them, or worked with them in any way on the account, and leamed
   that she had not. (Van Hoek 000700 to 00070 l). then contacted Jensen and informed him of the work
                                                                       I



   I had done to date on the account and requested that it be assigned to me. Jensen refused to turn the
   account over to me and directed me to tum over all my work to Carmen, even though had already                                I



   done all the work for the setup.     was not paid the commission on the sale
                                                   I                                made to Prime Care.          I                                 I


   believe these actions were in retaliation for my lawsuit filed in December 2014 and EEOC charge filed
   in July 2015, both of which were pending and being litigated at the time Jensen took these actions
   against. They occurred near the time when the defendants                          submitted their December             18, 2015, response
   to my charge          to the   Florida Commission        on Human            Relations.



           4.      Please set forth the factual and legal basis for your claim that each Defendant
   violated Title VII of the Civil Rights Act of 1964 ("Title VIl") as alleged in Count IV of your
   Fourth Amended Complaint. In responding to this interrogatory, please identify each alleged act
   in violation of Title VII, when the act occurred or was taken, where the act occurred or was taken,
   how you learned of the act, what specific damage or harm you claim to have incurred from each
   specific act, when the specific damage or harm occurred from each specific act, the past or present
   employees of Defendant involved in such alleged act, the reason given for such act, any witnesses
   to the alleged act, why you believe the act to be in violation of Title VII, and any discussion,

   comment, statement, writing, or communication that you contend is the basis for your claim in
   Count IV of your Fourth Amended Complaint.

            Objection: Plaintiff objects to the first sentence of this interrogatory on grounds of
   oppressiveness and burdensomeness in requiring            detailed narrative response and being an
                                                                                  a


   improper contention interrogatory. Defendant's definitions for "setting forth" and stating "the
   factual basis" that are incorporated into this part of the interrogatory render the request for setting
   forth the factual basis of the multiple claims in Count 4 unduly burdensome and oppressive. As to
   each claim alleged in this count, the definitions require an extensive narrative response that would


                                                                           12
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 13 of 41 PageID 1794




   provide "in full detail" "each and every fact, name, item of information, inference, conclusion,
   argument, or other thing which you contend supports, or tends to indicate the trust of, the
   contention, answer, or allegation that is the subject ofthe inquiry, and as to such fact, etc., set forth
   each and every source thereof and/or other basis for asserting its truth or existence, and the date of
   each such fact, etc." The request to "set forth" the "legal basis" of the claim "in full detail"
   essentially requires an exhaustive legal briefon each of the claims alleged in Count 4. This intrudes
   on counsel's mental impressions and work product, and far exceeds the limited scope permitted
   by Rule 33 for contention interrogatories. The intrusiveness is heightened by the fact that discovery
   is ongoing. Accordingly, Plaintiff will not answer the first sentence       of this interrogatory. She
   provides below         her answer to the second    sentence.

   Answer: To             of my knowledge, belief, and recollection, am providing here my answers
                       the best                                                           I


   to the second sentence of Interrogatory 4. Count 4 concerns multiple actions that     believe are sex
                                                                                                      I




   discrimination: the Access Health Care accounts for the east coast of Florida being taken from me
   in 2013 and given to      man; the refusal in 2016 to grant Access Health Care's request that
                                  a                                                                   be              l


   designated the sole sales representative for all its accounts; the refusal of the requests of Florida
   Medical Clinic (FMC) to assign to me accounts assigned to man; the taking from me and refusal
                                                                          a


   to restore me to the Knight account and instead leaving it with    man; denying the 2014 request of
                                                                                      a


   Florida Hospital Physician Group (FHPG) that          be assigned
                                                                  I   its Pinellas County account and

    instead assigning the account to   man; and my performing work on accounts assigned to men but
                                              a


   not   being   paid the commissions.

            The accounts of Access Health Care on the east coast of Florida were taken away from me
   in 2013 after the merger and given to Craig Williams. Before the merger,            had been   IPSS            a


   employee; and Williams had been        McKesson employee. Before the merger,
                                                  a                                       was the sales   I


   representative for the Access east coast accounts (and also the Access accounts on the west coast
   of Florida). developed the accounts over approximately a 15-year period. The Access east coast
                   I


   accounts included Access Health Care LLC, Access HCIPA LLC, and Access HC 2. The taking
   away of the east accounts started with the IPA account.      learned from Chris Barnabo that in late
                                                                      I



   February 2013, within       day or two of consummation of the McKesson/PSS merger, Williams
                                          a


   started  competing  with me by giving her  price list with slashed prices for the products had been
                                                      a                                                       I



   selling to the IPA. Williams' competing against me for the IPA's business was against policy. We
    were told to cease and desist going after each other's accounts.     had conversations with Carlos
                                                                                              I



    Xiques to complain about Williams' competing with me. But still lost the IPA, and then the other
                                                                                  I




    Access east coast accounts, all of which were transferred to Williams. To the best of my
    recollection, Xiques notified me by email. After the Access east coast account were taken away
    from me and given to Williams, was instructed to turn over to Williams all my pricing, contracts,
                                              I




    and information that     had developed for those accounts.
                                      I                              was told not to communicate with
                                                                              I


    Bamabo. Xiques told me he approved transferring my Access east coast accounts to Williams.
    Paul Jensen told me that Xiques, Steve Tonnesen, Alexander Loisey, and Jensen had a meeting
    where they jointly decided to take away the accounts from me and give them to Williams. Xiques
    said Barnabo asked to have Craig Williams as her McKesson sales representative. My objections
    were ignored;     have located one email
                          I                    sent protesting the actions (see Van Hoek 001453 to
                                                          I


    0001454). McKesson's rules for divvying up ship-to accounts after the merger looked to who had

                                                              13
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 14 of 41 PageID 1795




   greater sales with an account during April 2012 to March 2013. To the best of my knowledge,
   Williams had no sales to the Access east accounts in the months prior to the merger. As result of                                               a


   removing me from the Access east coast accounts and giving them to Williams,             lost all                                                   I



   commissions associated with Access east coast accounts on an ongoing basis. The accounts
   regularly generate commissions, which had gone to me before but have gone to Williams after the
   accounts were moved to Williams.       also have lost commissions generated from new physicians
                                                             I


   who join the Access east coast group, including the accounts under the Access HC IPA. Essentially
   every paycheck     receive is affected by the commission losses. The lost commissions prevented
                       I


   me from qualifying for the ELITe CEO Round Table with PSS, which allowed highly successful
   members to set aside tax-deferred earnings, which were matched dollar for dollar, without limit.
   The lower compensation due losing the commissions affects my ranking and benefits in the
   McKesson President's Club. have continued to perfonn work on the Access east coast accounts
                                                I


   to assigned to Williams but receive no compensation for the work; Williams, not I, receives the
   commissions. The defendants should have all the commissions and sales data necessary to compute
   my monetary losses. do not have access to that information. My lawyers are conducting discovery
                               I



   to obtain the documents. So far, no documents have been turned over. believe the taking away of                   I




   the east coast accounts was sex discrimination because this was preferential treatment of    man                                                          a


   (Williams) over      woman (me) and was yet another instance of the repeated pattern of such
                           a


   treatment that and other women had been subjected to. Taking away the accounts from me that
                   I                                                                                                                                                  I


   had worked so hard to develop for over a decade along with all the pricing, contracts, and
   information that     developed and the earnings generated continually from the accounts-and
                           I



   handing all ready-made on silver platter to Williamewas humiliating and degrading to me.
                                            a




             On March 25, 2016, Access requested                            that its accounts          be   consolidated "so that               we         have one
   rep."   (See Van Hoek 000091). Paul Jensen responded                                    that he had "started     consolidation process for
                                                                                                                          a


   all Access healthcare accounts to be under a single bill to." (See Van                                   Hoek 000090.) But Jensen denied
   Access's request for one representative; he said mstead that                                             Access would have three sales
   representatives-Williams,                Laura Carmen             and me. (See Van Hoek                   000090 to 000091.) On July 20,
   2016, Access    again requested              that they be serviced                 by    only one    sales   rep.          (See Van Hoek 000095                 to
   0000%). In making this request, Maria Jimenez, who was Access's Operations Manage, said that
   Barnabo no longer worked there; that they wanted me to be Access's sole rep; and that they did not
   want to keep Williams on the account. (See Van Hoek 000095 to 000096). On August 4, 2016, Access,
   through Access's Operations Coordinator Regina Conner, again requested that its accounts be assigned
   to me. Conner said that all the accounts must be switched over to me as the McKesson salesperson;
   and that this must be "done ASAP." (See Van Hoek 000100 to 000101). Jensen and Regional Sales
   Leader Darin Sharp held     phone meeting with Jimenez and Conner on August 7, 2016, from which
                                        a                                                                                                                             I


   was excluded. Jimenez contacted me after                           the       meeting       and was       upset.       She     said Jensen         stated that
   switching the accounts over to me as one                           rep       would go against            the contract or agreement                        signed
   between Access and McKesson.                         I   was   unaware       of and had never            seen         such an agreement.                Jimenez
   asked me to obtain a copy, and               conveyed her request to Jensen. (See Van Hoek 000103). Jensen
                                                    I



   provided   no agreement.         He said, "Well, maybe misstated this." (See Van Hoek 000108). The refusal
                                                                            I


   to make    me the sole          representative of the Access accounts, which would have included removing
   Williams as the rep assigned to the east coast accounts and restoring me                                               to those        accounts,         was   sex
   discrimination. When      customer, Florida Hospital Physician Group,
                                    a                                                                                         requested     that     a      man    be



                                                                                 14
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 15 of 41 PageID 1796




   designated   the solerepresentative of the customer's accounts, the customer's request was granted,
   causing me to lose my accounts with the customer. Similarly with Access, Barnabo's alleged request
   for Williams to be assigned to an east coast account was granted, yet when Bamabo left and persons
   of higher stature at Access insisted that replace Williams, the request was refused. The refusal to
                                             I


   grant the 2016 requests of Access to assign me as the exclusive sales rep for Access accounts was
   discouraging and humiliating to me. Moreover, despite not being assigned all Access accounts, I
   nonetheless perform the work on those accounts.   I   am the contact person for the accounts (see Van
   Hoek 000009) and manage the accounts for the reps assigned to the Access accounts denied to me.
    Yet, I'm not paid for work perform on the Access accounts denied to me. This represents well
                                I


   numerous accounts denied to me. My financial losses from the decision not to assign me as the sole
    sales representative include the loss of commissions   generated regularly from the Access accounts
   denied to me, which affect every paycheck of mine due to the absence of those commissions     from my
   pay. The defendants should have all the commissions and sales data necessary to compute my
    monetary losses. do not have access to that information. My lawyers are conducting discovery to
                       I



    obtain the documents. So far, no documents have been turned over.

            The situation with FMC is another example. Despite FMC's letting it be known since at
   least February 2013, through FMC's purchasing agent Gary Steele, that FMC did not want Clint
   Brady assigned to any of FMC's accounts, FMC's wishes have not been granted. Steele often
   asked me to notify management that he did not trust Brady and did not want him assigned to any
   of FMC's accounts, as well as that Steele only wanted me assigned as the rep for medical supplies
   and Cindy Vigneau for lab supplies.   I  did notify management of Steele's objections to Brady and
   preference that only I (for medical supplies) and Vigneau (for lab supplies) handle FMC's
   accounts. (See, for example, my February and April 20 13 emails to Christina Capparelli and Carlos
   Xiques at Van Hoek 000692 to 000694; my October 10, 20 14, email to Jensen at Van Hoek 000770
   to 000771; my February 8, 2016, email to Xiques and Jensen; my March 22, 2016, email to Jensen
    and Brian Nehr at Van Hoek 000157 to 000158; my April 1, 2016, "risk" log entry for FMC at
    Van Hoek 000848.) In May 2013, Gary Steele sent Xiques an email stating: "I just wanted to
    clarify our need for representation, all PSS products we will deal with Hilda van Hoek and lab
    products we will deal with Cyndie Vigneau Info Lab only from your company. We will not
    entertain any other Reps from your company at this time." (Van Hoek 000159.) Xiques responded
    that he would honor Steele's request (Van Hoek 000 1512), but Xiques left Brady on the accounts.
    On or about October 10, 2014, Steele objected to keeping Brady on the FMC account and reiterated
    he only wanted to deal with me on medical supplies       and Vigneau on lab supplies.  (Van Hoek
    000770 to 000771). Jensen brought the matter to Steve Tonnesen's attention. (See Van Hoek
    000770). But Steele's request was refused. In March 2016, Brady requested that          new FMC
                                                                                            a


    account that was assigned to me be reassigned        to him. Steele and Amy Boyes (also in the
    purchasing department at FMC) were notified. Boyes responded: "We do not want Clint on our
    accounts." (Van Hoek 000157 to 000158.) Yet, the account still was removed from me and
    assigned to Brady. All this is more sex discrimination against me. Despite the customer's repeated
    requests that Brady (a man) be removed from the accounts assigned to him and that his medical
    supply accounts be assigned to me (and the customer's lab accounts be assigned to Vigneau,         a


    woman), Brady was given preferential treatment at my (and evidently Vigneau's) expense.
     Moreover, despite Brady's being assigned to FMC accounts that PSS/McKesson refused to assign

                                                     15
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 16 of 41 PageID 1797




   to me,   I                        on Brady's FMC accounts but receive no compensation. am the
                    nonetheless do the work                                                           I



   contact person for FMC,         customer requests and issues with Brady's accounts are handled by
                                    so all

   me. Brady receives the commissions on his FMC accounts. His commissions are losses to me
   because    would receive the commissions if assigned to his accounts.
                    I                                                      Ireceive no compensation
   for my work on his accounts. The defendants should have all the commissions and sales data
   necessary to compute my monetary losses.      do not have access to that information. My lawyers
                                                          I


   are conducting discovery to obtain the documents. So fàr, no documents have been turned over.

   The refusals to reassign Brady's FMC accounts to me in accordance with FMC's repeated requests
   in humiliating and degrading to me, especially given that men are not treated the way (and other
                                                                                          I




   women) have been.

                     FMC account taken from me and given to Brady in or about 2016 formerly had
                The new
   been that of     different customer that had been serviced by Brady. However, when
                         a                                                                     similar
                                                                                                  a


   situation arose  with  me, Brady was given preference over me.  This was  more sex  discrimination
   against me, and was humiliating and degrading for me. That was the Dr. Randolph Knight account.
   Knight, an orthopedist, had been      customer of mine for approximately 15 years. Within this
                                                  a


   period, Knight joined Florida Hospital Physician Group (FHPG) but and continued to be a
   customer of mine. His office remained in Zephyrhills. In or about 2014, Knight left FHPG and
   went on his own but stayed at the same Zephyrhills location that he had before and during his
   affiliation with FHPG. Knight's new account after leaving FHPG was initially assigned to me, on
   or about March 12, 2014. (See Van Hoek 000777.) However, on April 2, 20l4, Xiques reassigned
   the account to Brady, without researching the past history of the account as per company policy.
   (See Van Hoek 000777.) Knight's office manager, Lisa DeLong, complained that              had been
                                                                                              I



   removed, and requested that replace Brady. (Van Hoek 000777 to 000778.) Despite the company
                                         I



   policy, Knight's agent's protest, and my own pleas to rectify the error,        was
                                                                                   I     informed on
   November 6, 2014, by Jensen, that a decision was made to leave the account with Brady. (Van
   Hoek 000164 to 165.) As result, lost this long-term customer; and all the commissions from the
                                     a        I



   Knight account go to Brady. The defendants should have all the commissions and sales data
   necessary to compute my monetary losses.      do not have access to that information. My lawyers
                                                              I



   are conducting discovery to obtain the documents So far, no documents have been turned over.


             Yet another instance of sex discrimination involving Brady's being given preference over
   me is that which occurred with FHPG.            hadI well-established relationship with FHPG. On
                                                                  a


   February 24, 2014, FHPG, through its representative Cheryl Schmidt, requested that handle all
                                                                                              I


   its accounts in Hillsborough, Pasco, and Pinellas Counties. (Van Hoek 000681.) Pinellas County

   was  a   new territory for FHPG. Despite FHPG's request, FHPG's Pinellas County sites were
   assigned to Brady, which Jensen announced on March 7, 2014. (Van Hoek 000143 to 000144.) As
   a  result, commissions from the FHPG Pinellas accounts went to Brady, rather than me, with an
   endpoint in or about April 2016, at which time all the FHPG accounts were transferred to Bryan
   Irish. Despite the assignment to Brady of the FHPG Pinellas account, nonetheless performed
                                                                               I


   work on Brady's account up to in or about April 2016, but Brady, not I, received the commissions.
   The defendants should have all the commissions and sales data necessary to compute my monetary
   losses.    do not have access to that information. My lawyers are conducting discovery to obtain the
                I


   documents. So far, no documents have been turned over.

                                                                  16
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 17 of 41 PageID 1798




            5.     Please set forth the factual and legal basis for your claim that each Defendant
   violated Title VII as alleged in Count V of your Fourth Amended Complaint. In responding to
   this interrogatory, please identify each alleged act in violation of Title VII, when the act occurred
   or was taken, where the act occurred or was taken, how you learned of the act, what specific
   damage or harm you claim to have incurred from each specific act, when the specific damage or
   harm occurred from each specific act, the past or present employees of Defendant involved in such
   alleged act, the reason given for such act, any witnesses to the alleged act, why you believe the act
   to be in violation of Title VII, and any discussion, comment, statement, writing, or communication
   that you contend is the basis for your claim in Count V of your Fourth Amended Complaint.

   Objection: Plaintiff objects    to the first sentence of this interrogatory on grounds of oppressiveness
   and   burdensomeness in requiring detailed narrative response and being an improper contention
                                         a


   interrogatory. Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into this part of the interrogatory render the request for setting forth the factual basis
   of the multiple claims in Count unduly burdensome and oppressive. As to each claim alleged in
                                     5


   this count, the definitions require an extensive narrative response that would provide "in full detail"
   "each and every fact, name, item of information, inference, conclusion, argument, or other thing
   which you contend supports, or tends to indicate the trust of, the contention, answer, or allegation
   that is the subject of the inquiry, and as to such fact, etc., set forth each and every source thereof
   and/or other basis for asserting its truth or existence, and the date of each such fact, etc." The
   request to "set forth" the "legal basis" of the claim "in full detail" essentially requires an exhaustive
    legal brief on each of the claims alleged in Count 5. This intrudes on counsel's mental impressions
   and work product, and far exceeds the limited scope permitted by Rule 33 for contention
    interrogatories. The intrusiveness is heightened by the fact that discovery is ongoing. Accordingly,
    Plaintiff will not answer the first sentence of this interrogatory. She provides below her answer to
   the second     sentence.

   Answer: To             of my knowledge, belief, and recollection, am providing here my answers
                    the best                                             I



   to the second sentence of Interrogatory 5.       Count concerns multiple actions that believe are
                                                           5                                  I


   retaliation for my complaints of sex discrimination and the legal actions have taken against sex
                                                                                  I


   discrimination: the refusal in 2016 to grant Access Health Care's request that be designated the
                                                                                       I




   sole sales representative for all its accounts; placing my accounts in jeopardy in or about December
   2015; in or about December 2015, refusing to assign the Prime Care account to me and failing to
   award me the commission for my work on the Prime Care account, and paying other employees
   for work performed.
              I




             The accountsof Access Health Care on the east coast of Florida were taken away from me
   in 2013  after the McKesson/PSS merger and given to Craig Williams. Before the merger, had         I


   been a PSS employee; and Williams had been a McKesson employee. Before the merger, was             I


   the sales representative for the Access east coast accounts (and also the Access accounts on the
   west coast of Florida). I developed the accounts over approximately a 15-year period. The Access
   east coast accounts included Access Health Care LLC, Access HCIPA LLC, and Access HC 2.
   The taking away of the east accounts started with the IPA account.     learned from Chris Barnabo
                                                                             I




                                                      17
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 18 of 41 PageID 1799




   that in late February 2013, within       a     two of consummation of the McKesson/PSS merger,
                                                    day or
   Williams started competing with me by giving her a price list with slashed prices for the products
   I had been selling to the IPA. Williams' competing against me for the IPA's business was against
   policy. We were told to cease and desist going after each other's accounts.         had conversations              I



   with Carlos Xiques to complain about Williams' competing with me. But still lost the IPA, and                  I


   then the other Access east coast accounts, all of which were transferred to Williams. To the best
   of my recollection, Xiques notified me by email. After the Access east coast account were taken
   away from me and given to Williams,         was instructed to turn over to Williams all my pricing,
                                                          I



   contracts, and information that had developed for those accounts.
                                        I                                   was told not to communicate
                                                                                                 I


   with Barnabo. Xiques told me he approved transferring my Access east coast accounts to Williams.
   Paul Jensen told me that Xiques, Steve Tonnesen, Alexander Loisey, and Jensen had            meeting                         a


   where they jointly decided to take away the accounts from me and give them to Williams. Xiques
   said Barnabo asked to have Craig Williams as her McKesson sales representative. My objections
   were ignored;     have located one email
                      I                          sent protesting the actions (see Van Hoek 001453 to
                                                                  I



   0001454). McKesson's rules for divvying up ship-to accounts after the merger looked to who had
   greater sales with an account during April 2012 to March 2013. To the best of my knowledge,
   Williams had no sales to the Access east accounts in the months prior to the merger. As      result of                       a


   removing me from the Access east coast accounts and giving them to Williams,                  lost all                           I



   commissions associated with Access east coast accounts on an ongoing basis. The accounts
   regularly generate commissions, which had gone to me before but have gone to Williams after the
   accounts were moved to Williams.        also have lost commissions generated from new physicians
                                                I


   who join the Access east coast group, including the accounts under the Access HC IPA. believe                                        I


   the taking away of the east coast accounts was retaliation against me because it was against
   company policy and occurred very close in time to: my protests to Xiques and Sharp in December
   2012 regarding the Florida Medical Clinic billing account being taken from me and given to Clint
   Brady, including my complaining that was losing business again to the "good old boy" system;
                                                      I



   my EEOC charge alleging sex discrimination and retaliation that was filed in late December 2012
   and pending through July 2013, and to which the company responded on March 4, 2013, during
   the time when     started losing the Access east coast accounts (see Van Hoek 001245 to 001249);
                      I


   counseling on nondiscrimination requirements that Xiques and Sharp had to undergo due to my
   2012 EEOC charge (see Van Hoek 001249); and my complaints of sex discrimination that made                                                I



   to HR and Xiques (see Van Hoek 001459, 000686 to 000688).

              On March 25, 2016, Access requested                      consolidated "so that we have one
                                                                      that its accounts     be
   rep."   (See Van Hoek 000091). Paul Jensen responded                         consolidation process for
                                                                                that he had "started        a


   all Access healthcare accounts to be under single bill to." (See Van Hoek 000090.) But Jensen demed
                                                              a


   Access's request for one representative; he said instead that Access would have three sales
   representatives-Williams, Laura Carmen and me. (See Van Hoek 000090 to 000091.) On July 20,
   2016, Access      again requested   that they be serviced by only one sales                       rep.       (See Van Hoek   000095          to

   000096). In making this request, Maria Jimenez, who was Access's Operations Manager, said that
   Bamabo no longer worked there; that Access wanted me to be Access's sole rep; and that Access did
   not want to keep Williams on the account. (See Van Hoek 000095 to 000096). On August 4, 2016,
   Access, through Access's Operations Coordinator Regina Conner, again requested that its accounts be
   assigned    to   me. Conner said that all the accounts                     must   be   switched over          to me as the   McKesson


                                                                         18
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 19 of 41 PageID 1800




   salesperson;             and that this must be                     "done ASAP."                 (See Van Hoek 000100    to    000101).     Jensen and
   Regional Sales Leader Darin Sharp held a phone meeting with Jimenez and Conner on August 7, 2016,
   from which I was excluded. Jimenez contacted me after the meeting and was upset. She said Jensen
   stated that switching the accounts over to me as one rep would go against the contract or agreement
   signed     between             Access         and McKesson.               was unaware of and had never
                                                                                 I                                        seen    such   an   agreement.
   Jimenez asked me                     to   obtain      a       copy, and   conveyed her request to Jensen.
                                                                                 I                                        (See    Van Hoek 000103).
   Jensen  provided no agreement. He said,                                     Van Hoek 000108). When
                                                                          "Well, maybe misstated this." (See
                                                                                                    I


   a    customer,Florida Hospital Physician Group, requested that Bryan Irish be designated the sole
   representative of the customer's accounts, the customer's request was granted, causing me to lose my
   accounts with the customer. Similarly with Access in 2013, Barnabo's alleged request for Williams to
   be assigned              to an Access             east coast account               was    granted.   By contrast, when Barnabo left and persons
   of higher           stature   insisted that
                                   at    Access    replace Williams, the request was refused. The refusal to
                                                                                 I


   grant the 2016 requests    of Access to assign me as the exclusive sales rep for Access accounts was
   discouraging and humiliating to me. Moreover, despite not being assigned all Access accounts,                                                           I



   nonetheless perform the work on those accounts.            am the contact person for the accounts (see Van
                                                                                               I


   Hoek    000009)  and  manage  the  accounts   for  the reps  assigned to the Access accounts denied to me.
   Yet, I'm not paid for work perform on the Access accounts denied to me. This represents well
                                                             I


   numerous accounts denied to me. My financial losses from the decision not to assign me as the sole
   sales representative include the loss of commissions         generated regularly from the Access accounts
   denied to me, which affect every paycheck of mine due to the absence of those commissions          from my
   pay. The    defendants  should   have  all  the  commissions      and sales data necessary  to compute  my
   monetary losses. do not have access to that information. My lawyers are conducting discovery to
                                   I


   obtain the documents. So far, no documents have been turned over. believe the refusal to make me                 I




   the sole representativeof the Access accounts, which would have included removing Williams as the
   rep assigned to the east coast accounts        and restoring me to those accounts, is retaliation for my
   complaints of sex discrimination and legal actions taken against sex discrimination. Those complaints
   and legal actions include my discrimination lawsuit, which was filed in December 2014 and has been
   in litigation ever since, and in which Jensen has been helping the defendants' attomeys; the EEOC
   charge that    filed in July 2015, which was pending at EEOC through May 2017; and complaints
                            I                                                                                                                                  I


   made     regarding Williams being assigned the Access east coast accounts and the failure to grant
   Access's request that be the exclusive sales representative for its accounts, including on March 26,
                                             I


   2016 (Van Hoek 000011 to 000012); July 20, 2016 (Van Hoek 000008 to 000009); August 2, 2016
   (Van Hoek 000782 to 000783); and August 5, 2016 (Van Hoek 000003).

                Starting in or about December 2015, Jensen began hyper-scrutinizing me, treating me with
       hostility, and taking actions that placed my accounts in jeopardy. This included requiring me to impose
       additional and unwarranted fees on customers, limiting reimbursements for returned products, and
       harassing       me       regarding my               of absence due to the illness and subsequent death of
                                                        need to take             a   leave
       my father.   believe these actions were in retaliation for my lawsuit filed in December 2014 and EEOC
                        I




       charge filed in July 2015, both of which were pending and being litigated at the time Jensen took these
       actions agamst me. When Jensen started taking the actions, the defendants would have been preparing
       their response to my EEOC charge, which was submitted to the Florida Commission on Human
       Relations       on       December             18, 2015       (Van Hoek 001240 to 001243).

                   In December 2015,                    I        was contacted by an affiliate of Access Health Care, Prime Care, about
       opening     a    new      account.        I   had         developed relationship with Prime Care sta¾ including Maria Jimenez,
                                                                             a




                                                                                               19
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 20 of 41 PageID 1801




   who also handled       purchasing          for   Access.   Jimenez requested   that   I   work with Cindy Borgnis                   at Prime
   Care to create   a    purchase      order for medical          equipment and supplies          for   settmg    up      a   new   Prime   Care
   office. (Van Hoek 001195).      worked up
                                          I       detailed purchase order for equipment and supplies and
                                                              a


   submitted it to Prime Care for review. (Van Hoek 000058). In the meantime, learned that had assigned   I




   the account to another sales rep, Laura Carmen. After learning this,    checked with Prime Care to see
                                                                                              I



   if Carmen had been in touch with them or worked with them in any way on the account, and leamed
   that she had not. (Van Hoek 000700 to 00070 l). then contacted Jensen and informed him of the work
                                                                     I



   I had done to date on the account and requested that it be assigned to me. Jensen refused to turn the
   account over to me and directed me to tum over all my work to Carmen, even though had already                                I




   done all the work for the setup.      was not paid the commission on the sale
                                                    I                               made to Prime Care.       I                                    I


   believe these actions were in retaliation for my lawsuit filed in December 20l4 and EEOC charge filed
   in July 2015, both of which were pending and being litigated at the time Jensen took these actions
   against. They occurred near the time when the defendants submitted to the FCHR their December 18,
   2015, response to my 2015 EEOC charge.




           6.           Pleaseforth the factual basis for your contention that "after that date, Plaintiff
                                 set

   has performed work on the portions of the Florida Medical Clinic account remaining with Brady,

   but Brady, not Plaintiff, receives the commissions on those portions," as alleged in paragraph 32
   of the Fourth Amended Complaint. In responding to this interrogatory, please identify the specific
   account(s) referenced in this paragraph, when you performed work on each account as alleged in
   this paragraph ofthe complaint, what specific work you performed, what past or present employees
   of Defendant were aware of the work you performed, what specific commissions were paid to
   Brady as alleged in this paragraph, how you learned of those commissions, when those
   commissions were paid, and why you believe that you were entitled to those commissions.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds      the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative                      a


   response.   Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 32 unduly burdensome and oppressive. As to each of
   the quoted allegations, the definitions require an extensive narrative response that would provide
   "in full detail" "each and every fact, name, item of information, inference, conclusion, argument,
   or other thing which you contend supports, or tends to indicate the trust of, the contention, answer,
   or allegation that is the subject of the inquiry, and as to such fact, etc., set forth each and every

   source thereof and/or other basis for asserting its truth or existence, and the date of each such fact,
   etc."

           7.             set forth the factual basis for your contention that "[t]hese discriminatory
                        Please
   actions, as the previous  discriminatory actions, have resulted in continuing substantial losses of
   income to Plaintiff and compensation being paid to men that should have been paid to Plaintiff,"
   as alleged in paragraph 37 of the Fourth Amended Complaint. In responding to this interrogatory,

   please identify each alleged discriminatory act that you contend resulted in      substantial loss of          a




                                                                         20
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 21 of 41 PageID 1802




   income, the alleged substantial loss of income associated with each alleged act of discrimination,
   when the alleged substantial loss of income occurred, the compensation paid to men, the men to
   whom you believe the compensation was paid, when the compensation was paid, and why you
   believe that the compensation should have been paid to you.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and    their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative
                                                                                      a


   response.    Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 37 unduly burdensome and oppressive. As to each of
   the quoted allegations, the definitions require an extensive narrative response that would provide
   "in full detail" "each and every fact, name, item of information, inference, conclusion, argument,
   or other thing which you contend supports, or tends to indicate the trust of, the contention, answer,

   or allegation that is the subject of the inquiry, and as to such fact, etc., set forth each and every
    source thereof and/or other basis for asserting its truth or existence, and the date of each such fact,
   etc."



           8.      Please set forth the factual basis for your contention that "Plaintiff continues to
   perform    work  on the east coast Access accounts, but Williams, not Plaintiff, receives the
   commissions," as alleged in paragraph 38 of the Fourth Amended Complaint. In responding to
   this interrogatory, please identify the specific accounts referenced in this paragraph, when you
   performed work on each account as alleged in this paragraph of the complaint, what specific work
   you pekformed, what past or present employees of Defendant were aware of the work you
   pefformed, what specific commissions were paid to Williams as alleged in this paragraph, how
   you learned of those commissions, when those commissions were paid, and why you believe that
   you were entided to those commissions.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds      the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative
                                                                                          a


   response.   Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 38 unduly burdensome and oppressive. As to each of
   the quoted allegations, the definitions require an extensive narrative response that would provide
   "in full detail" "each and every fact, name, item of information, inference, conclusion, argument,
   or other thing which you contend supports, or tends to indicate the trust of, the contention, answer,
   or ällegation that is the subject of the inquiry, and as to such fact, etc., set forth each and every
   source thereof and/or other basis for asserting its truth or existence, and the date of each such fact,
   etc."




                                                      21
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 22 of 41 PageID 1803




           9.           Pleaseforth the factual basis for your contention that "Plaintiff nonetheless
                                    set

   performed     the    workFlorida Hospital Physician Group's Pinellas County account until in or
                                  on
   about April 2016, but Brady, not Plaintiff, received the commissions on the account," as alleged
   in paragraph 41 of the Fourth Amended Complaint. In responding to this interrogatory, please
   identify the specific account(s) referenced in this paragraph, when you performed work on each
   account as alleged in this paragraph of the complaint, what specific work you performed, what
   past or present employees of Defendant were aware of the work you performed, what specific
   commissions were paid to Brady as alleged in this paragraph, how you leamed of those
   commissions, when those commissions were paid, and why you believe that you were entitled to
   those commissions.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative a


   response.   Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 41 unduly burdensome and oppressive. As to each of
   the quoted allegations, the definitions require an extensive narrative response that would provide
   "in full detail" "each and every fact, name, item of information, inference, conclusion, argument,
   or other thing which you contend supports, or tends to indicate the trust of, the contention, answer,
   or allegation that is the subject of the inquiry, and as to such fact, etc., set forth each and every
   source thereof and/or other basis for asserting its truth or existence, and the date of each such fact,
   etc."



           10.          If   you contend that Defendant      has   taken   an   adverse employment action(s) against
   you, please    set   forth      the factual and legal basis for your contention, including each and every act
   you contend     was       an    adverse employment action; identify who, on behalf of Defendant, took the
   action; any witnesses            to the alleged action; explain the reason(s) you believe such action was taken;
   setforth when each             adverse action allegedly was taken; and why you believe that the action is an
   adverse employment action.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that this is an
   improper contention interrogatory because it asks for legal conclusion and intrudes into counsels'
                                                                     a


   mental impressions in inquiring into Plaintiff's attorneys' position on whether the actions upon
   which Plaintiff brings her claims are "adverse employment actions" within the meaning of Title
                         s



   VII jurisprudence. This is pure fishing expedition to find out Plaintiff's counsels' positions and
                                          a


   analyses on that issue. The interrogatory is further objectionable on grounds of oppressiveness and
   burdensomeness in requiring         detailed narrative response. Defendant's definitions for "setting
                                              a


   forth" and stating "the factual basis" that are incorporated the interrogatory render the request for
   setting forth the factual basis of any contention that Defendant has taken any "adverse employment
   actions" unduly burdensome and oppressive. As to each such contention, the definitions require
   an extensive narrative response that would provide "in full detail" "each and every fact, name,


                                                              22
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 23 of 41 PageID 1804




  item  of information, inference, conclusion, argument, or other thing which you contend supports,
  or tends to indicate the trust of, the contention, answer, or allegation that is the subject of the           i




  inquiry, and as to such fact, etc., set forth each and every source thereof and/or other basis for
  asserting its truth or existence, and the date of each such fact, etc." The request to "set forth" the
  "legal basis" of the claim "in full detail" essentially requires an exhaustive legal brief.



           I1.    Please set  forth the factual and legal basis for each and every act you contend was
   protected activity undertaken by you and for which you contend Defendants retaliated against you,
   as alleged in your Fourth Amended Complaint.        In response to this interrogatory, please identify
   the specific act taken by you; when you took the action; the manner in which you engaged in the
   protected activity; to whom you made the report, if any; any witnesses to alleged protected activity;
   the individuals with knowledge of the alleged protected activity; why you believe that the activity
   was protected under the FCRA and/or Title VII; and what response, communication, or action, if

   any, was taken or made by the Defendant in response to the alleged protected activity.

   Objection: Plaintiff objects to this interrogatory because, counting       the   preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit.




           12. Please   setforth the factual and legal basis for your contention that Defendants "acted
   with malice or in reckless disregard for Plaintiff's rights," as alleged in paragraphs 58, 69, 81, 94,
   and 106 of the Fourth Amended Complaint. In responding to this interrogatory, please set forth
   each act taken "with malice or in reckless disregard for Plaintiff's rights," when the act was taken,
   who took the act, when you learned of the act, how you learned of the act, any witnesses to the act,
   to whom you reported the act if at all, when you reported the act if at all, what manner you reported
   the act if at all, and what evidence supports your contention that the act was taken with malice or
   in reckless disregard of your rights.

   Objection: Plaintiff objects   to this  interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that the
   interrogatory misstates the contentions quoted, because in the Fourth Amended Complaint, the
   contentions are stated on information and belief The interrogatory is further objectionable on
   grounds of oppressiveness and burdensomeness in requiring              a  detailed narrative response.
   Defendant's definitions for "setting forth" and stating "the factual basis" that are incorporated the
   interrogatory render the request for setting forth the factual basis of the quoted contentions unduly
   burdensome and oppressive. As to each such contention, the definitions require an extensive
   narrative response that would provide "in full detail" "each and every fact, name, item of
   information, inference, conclusion, argument, or other thing which you contend supports, or tends
   to indicate the trust of, the contention, answer, or allegation that is the subject of the inquiry, and
   as to such fact, etc., set forth each and every source thereof and/or other basis for asserting its truth

   or existence, and the date of each such fact, etc." The request to "set forth" the "legal basis" of the
   claim "in full detail" essentially requires an exhaustive legal brie£



                                                      23
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 24 of 41 PageID 1805




            13.    Please set forth the factual basis for your contention that Defendant, "as of
   approximately March 2013, [paid] the man commissions on such accounts despite Plaintiff's
   performance of the man's work," as alleged in paragraphs 68, 91, and 93 of the Fourth Amended
   Complaint. In responding to this interrogatory, please identify the accounts referenced in these
   allegations, when you performed work on each account as alleged in these paragraphs of the
   complaint, what specific work you performed on each account, what past or present employees of
   Defendant were aware of the work you performed, which men were paid commissions, how you
   learned of those commissions, what specific commissions were paid as alleged in these paragraphs,
   when those commissions were paid, and why you believe that you were entitled to those
   commissions.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds       the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative
                                                                                       a


   response.   Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 68, 91, and 93 unduly burdensome and oppressive. As
   to each of the quoted allegations, the definitions require an extensive narrative response that would

   provide "in full detail" "each and every fact, name, item of information, inference, conclusion,
   argument, or other thing which you contend supports, or tends to indicate the trust of, the
   contention, answer, or allegation that is the subject of the inquiry, and as to such fact, etc., set forth
   each and every source thereof and/or other basis for asserting its truth or existence, and the date of
   each such fact, etc."




           14.     Please     forth the factual basis for your contention that Defendants placed
                            set
   "Plaintiffs accounts in jeopardy as of in or about December 2015," as alleged in paragraphs 80
   and 105 of the Fourth Amended Complaint. In responding to this interrogatory, please identify
   which specific accounts were placed in jeopardy as alleged in these paragraphs, when those
   accounts were placed in jeopardy, who placed those accounts in jeopardy, how you learned those
   accounts were placed in jeopardy, how those accounts were placed in jeopardy, what it means to
   place an account "in jeopardy" as alleged in these paragraphs, what specific damage or harm you
   claim to have incurred from each specific act, and when the specific damage or harm occurred
   from each specific act.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and   their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects to this
   interrogatory on grounds of oppressiveness and burdensomeness in requiring detailed narrative
                                                                                        a


   response.   Defendant's definitions for "setting forth" and stating "the factual basis" that are
   incorporated into the interrogatory render the request for setting forth the factual basis of the
   quoted allegations contained in Paragraph 80 and 85 unduly burdensome and oppressive. As to
   each of the quoted allegations, the definitions require an extensive narrative response that would



                                                      24
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 25 of 41 PageID 1806




   provide "in full detail" "each and every fact, name, item of information, inference, conclusion,
   argument, or other thing which you contend supports, or tends to indicate the trust of, the
   contention, answer, or allegation that is the subject of the inquiry, and as to such fact, etc., set forth
   each and every source thereof and/or other basis for asserting its truth or existence, and the date of
   each such fact, etc."




           15.     Pleaseidentify all similarly situated individuals who were treated differently than
   you. In responding to this interrogatory, please identify the individual, the position held by the
   individual, his or her supervisor when the individual was employed by Defendant, when the
   individual was employed by Defendant, how the individual was similarly situated, and how the
   individual was treated differently.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that this is an
   improper contention interrogatory because it asks for legal conclusion and intrudes into counsels'
                                                               a


   mental impressions in inquiring into PlaintifTs attorneys' position and analyses of whether and
   how Plaintiff is proceeding on a"similarly situated" legal theory as to any of her claims. That legal
   theory is interpreted differently by the circuits and is disputed issue within the Eleventh Circuit.
                                                                   a




           16.     Please    identify statement(s) made by an individual regarding the subject matter
                                        any
   of this litigation that you contend constitutes   declaration against interest or an admission by
                                                      a


   Defendatit. In answering this question, please identify the person who made the statement, the
   substance of the statement, when the statement was made, where the statement was made and/or
   the manner of the statement, and the name of any witnesses to the statement.

   Objettion: Plaintiff objects          interrogatory because, counting the preceding interrogatories
                                    to this
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that this is an
   improper contention interrogatory because it asks for legal conclusions and intrudes into counsels'
   mental impressions and work product in inquiring into Plaintiff's attorneys' position and analyses
   on iëhether any statements constitute     declaration against interest or an admission by Defendant.
                                              a


   Plaintiff additionally objects that the term "the subject matter of this litigation" is vague. What
   constitutes "the subject matter of this litigation" could be innumerable things, especially since
   Plaintiff has brought multiple claims.


            17.     Please     forth the factual and legal basis for your contention that you have
                             set

   "satisfied all conditions precedent for bringing suit under the FCRA [and Title VII]" as alleged in
   paragraph 60, 71, 83, 96, and 108 of the Fourth Amended Complaint.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. The interrogatory is further objectionable
   on grounds of oppressiveness and burdensomeness in requiring a detailed narrative response.



                                                          25
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 26 of 41 PageID 1807




   Defendant's definitions for "setting forth" and stating "the factual basis" that are incorporated the
   interrogatory render the request for setting forth the factual basis of the quoted contentions at
   Paragraphs 60, 71, 83, 96, and 108 unduly burdensome and oppressive. As to each such contention,
   the definitions require an extensive narrative response that would provide "in full detail" "each
   and every fact, name, item of information, inference, conclusion, argument, or other thing which
   you contend supports, or tends to indicate the trust of, the contention, answer, or allegation that is
   the subject of the inquiry, and as to such fact, etc., set forth each and every source thereof and/or
   other basis for asserting its truth or existence, and the date of each such fact, etc." The request to
   "set forth" the "legal basis" of the claim "in full detail" essentially requires an exhaustive legal
   brief


           18.         With     as   much specificity
                                                  possible, please set forth all of your injuries, the exact
                                                        as

   amount of        damages     that you claim, whether
                                                    as an affirmative claim or as  a  setoff, and any other
   relief that you seek in this action from the court. In responding to this interrogatory, please include
   in your answer: the count to which the item of damages relates;    a  statement of the elements of each
   claim of money damages and the amount being sought with respect to each such element; any
   specific non-monetary relief that you are seeking in this action; the category into which each item
   of damages falls, i.e., general damages, special or consequential damages (such as lost profits),
   interest, and any other relevant categories; the monetary value placed on each category of damage
   or relief; the factual basis for each item of damages or relief; and an explanation of how you
   computed each item of damages or relief, including any mathematical formula used.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. The interrogatory is further objectionable
   on grounds of oppressiveness and burdensomeness in requiring Plaintiff to "set forth," which
   Defendant has defined as requiring "full detail," responses to multiple questions regarding each of
   the multiple claims Plaintiff has brought in this case. In addition, Plaintiff objects that Defendant
   has thus far refused to produce in response to Plaintiff's multiple requests for production the data
   that Defendant has in its possession,    custody, and control that Plaintiff needs to compute her
   damages.




              19.           identify any and all physicians (including medical doctors, doctors of
                       Please
   osteopathy, chiropractors, or any other health care provider); pharmacists, hospitals, psychologists,
   psychiatrists, or other mental health counselors or professionals; ministers, counselors, or any other
   person with whom you consulted or sought treatment, or whom you contacted, because of any
   physical or mental malady, infirmity, condition, or harm which you allege to have been caused by
   any act or omission of Defendant or for which you otherwise contend Defendant is liable,
   including, but not limited to, alleged emotional distress, mental anguish, or any other injuries
   arising out of or relating to your allegations in this action and/or with whom you have discussed
   your physical, emotional, or mental condition during the past five years. In responding to this



                                                             26
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 27 of 41 PageID 1808




   interrogatory for each individual, please set forth the name   and business       address   of   the   individual,
   the dates of each contact, and the reason you contacted or     met   with   the   individual.

   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that the
   interrogatory is outside the scope of permissible discovery because the information requested is
   irrelevant to the parties' claims and defenses and unimportant in resolving the issues in this case.
   The interrogatory seeks disclosure of every physician with whom Plaintiff may have consulted or
   sought treatment during the past five years, as well as disclosure of every date and reason for
   contacting or consulting each physician. However, Plaintiff is not seeking medical expenses in this
   case; and she has not put her physical or mental condition in issue. Plaintiff has not brought   tort       a


   claim for intentional or negligent infliction of emotional distress. She has not alleged any specific
   mental or psychiatric injury or disorder. She has not alleged unusually severe emotional distress.
   She does not intend to offer expert testimony from any health care provider or expert. Further, the
   request is needlessly intrusive into her medical privacy.



            20.    Please set forth the name and address of each and every expert who has been
   retained or specifically employed by you in anticipation of litigation or preparation for trial or who
   you intend to offer for opinion testimony at trial. With regard to each expert or professional
   identified, please state the subject on which the individual would testify, if called to trial, and
   whether a written report has been prepared by such individual. If a written report has been
   prepared, please provide the date of such report, and the name and address of the person having
   possession,  custody, or control of such report; and the name of the person to whom such report
   was written.


    Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
    and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that the
    interrogatory impermissibly seeks disclosure of experts and expert information not authorized by
    Rule 26(aX2) in seeking information about "experts" who will not be testifying or offering
    opinions in this case. For the same reason, the interrogatory unduly invades Plaintiff's counsels'
    investigation and preparation for this case.



            21.     Please identify each and every individual (other than an attorney) with whom you
    have discussed the events alleged in your Fourth Amended Complaint, including, but not limited
    to, your claim of discrimination or retaliation, account assignment decisions, any injuries and/or
    damages allegedly suffered by you for which you are seeking compensation in this action, or your
    charges of discrimination. In responding to this interrogatory, for each individual identified, please
    provide his or her address and telephone number; the subject matter of the communication,
    discussion, or conversation; the date or dates when the conversation occurred; the manner of the
    communication, discussion, or conversation; and any witnesses to the conversation.




                                                     27
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 28 of 41 PageID 1809




   Objection: Plaintiff objects to this interrogatory because, counting the preceding interrogatories
   and their subparts, it exceeds the 25-interrogatory limit. Plaintiff further objects that the
   interrogatory seeks information outside the scope of permissible discovery. Identification of"each
   and every individual" with whom may have Plaintiff may have discussed         any of the numerous
   events taking place over years that are alleged in the Fourth Amended Complaint and the additional
   information sought as to each identified individual is not relevant to any claim or defense in this
   case and is not important to the issues at stake in this case and in resolving the issues. Plaintiff

   additionally objects that the interrogatory is invasive of attorney work product because it seeks
   disclosure of Plaintiffs attorneys' discussions with persons whom Plaintiff's attorneys have
   interviewed in investigating the cases; and identification of persons contacted as potential
   witnesses.




            22.      Please identify any individual or entity (other than the parties) who may have
   possession,    custody,    control of any documents that relate in any way, directly or indirectly, to
                              or

   any fact, matter, act, allegation, or omission alleged in your Fourth Amended Complaint, the facts
   underlying the allegations, or to the factual statements made in response to any of the foregoing
   interrogatories, including, but not limited to, any recorded or transcribed statements of you or any
   other person.

   Objection: Plaintiff objects        to this  interrogatory because,   counting   the    preceding interrogatories
   and their subparts, it exceeds       the   25-interrogatory limit.



            I declare under penalty of perjury that         the   foregoing Answers       are   true and correct to the
   best   of my knowledge, belief, and reco ection.


                                   "
            $ilda   van Hoek                                      Da




                                                            28
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 29 of 41 PageID 1810




                                            As   to        the       foregoing objections,   and   respectfully
                                            submitted,




                                            Kathryn     Piscitelli
                                                                 .




                                            Florida Bar No. 0368598
                                            P.O. Box 691166
                                            Orlando, FL 32869-1166
                                            Phone: (407) 491-0143
                                            Email: kpiscite11i di2ett rr.coml




                                            Peter     F.    Hel         g

                                            Florida Bar No. 0588113
                                            HARRIS & HELWIG, P.A.
                                            6700 South Florida Avenue, Suite 31
                                            Lakeland, Florida 33813
                                            Phone: (863) 648-2958
                                            Facsimile: (863) 619-8901
                                            Email: pthelwiw¿Ttampabav.rr.com

                                            Attorneys for Hilda van Hoek


                                     Certificate of Service

                certify that on October 3, 2018, the foregoing was mailed via email and U.S. Mail
                $àoháDÿson, Thompson, Sizemore, Gonzalez & Hearing, P.A., 201 N. Franklin
                         mpa, Florida, 33602; and Gregory A. Hearing, Thompson, Sizemore,
             Hááfing RA., 201 N. Franklin Street, Suite 1600, Tampa, Florida, 33602.




                                             Kathryn                 Piscitelli




                                                 29
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 30 of 41 PageID 1811




                                              UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF FLORIDA
                                                       TAMPA DIVISION

     HILDA VAN HOEK,

                          Plaintif4

    Ys.                                                                       Case No.   8:17-cv-2447-T-36AAS

     MCKESSON CORPORATION;PSS
     WORLD MEDICAL, INC.; MCKESSON
     MEDICAL-SURGICAL INC.; and MCKESSOl¾
        ICAL-SURGICAL TOP HOLDINGS


                          Defendants.                                   /




          PLAINTIFF'S SUPPLEMENTAL RESPONSE TO "DEFENDANT'S FIRST SET                                                     OF
                                                            TO PLAINTIFF"
                                              INTERROGATORIES
                Plaintiff Hilda        van Hoek hereby submits her            supplemental   responses   to   "Defendant's First
     Set of    Interrogatories     to    Plaintiff."

                6.    Interrogatory  modified by the Court:
                                          6       as             S]pecify the work (Ms. van Hoek]
     performed on portions of the Florida Medical Clinic account remaining with Brady as referenced
     in the last sentence of paragraph 32 of the fourth amended complaint."

     Answer to Interrogatory as modified by the Court: The last sentence of paragraph 32 states
                                              6


     that "after (March 2013], Plaintiff has performed the work on the portions of the Florida Medical
     Clinic account remaining with Brady, but Brady, not Plaintiff, receives the commissions on those
     portions." The portions of the FMC account remaining with Brady after March 2013 have been
     several ship-to accounts of FMC. To the best of my recollection, the work      have performed on    I




     Brady's FMC ship-to accounts after March 2013 includes the following:

          •     I    am the contact person             for FMC   in   regard to Brady's FMC ship-to accounts.

          •     I    handle customer requests            and issues     concerning Brady's FMC ship-to accounts

           •    I    handle     of controls, calibrators, and reagente for a CBC (complete blood count)
                              orders
                machine for an FMC ship-to account of Brady. This can be a time-consumitiggandiomiki
                process. Controls have to be ordered directly fromthemanufàcturer(Abbottintheáne f
                Brady's ship-to site). Each control has a specifie lot number and date 1 helfFM
                purchasing department write up a requisition, which in tum will be made into apui huse
                order to McKesson. Once the order is placed, put in the order and contact outpttiohãeing
                                                                               I
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 31 of 41 PageID 1812




                department. The last time, we ended up having three-way                       a                call   between our purchasing
                department, Abbott, and me; and there were about 20 cmails                                     back    and forth.

          •     I       handled billing problems with Brady's FMC ship-to accounts. There have been
                     have
                times when     have spent several hours going over invoices for Brady's FMC ship-to
                                          I



                accounts with FMC's accounts receivable and purchasing departments.

          y     I    set up      a    new FMC ship-to account                 to   which Brady        was assigned.

                I    conduct          business       reviews with FMC that include Brady's FMC ship-to accounts



                Interrogatory as modified by the Court: "[I]dentify any accounts, not already
                7.                                   7


     identified elsewhere in the fourth amended complaint, [that Ms. van Hoek] asserts are included in
     the numerous accounts' referenced in paragraph 37 of the fourth amended complaint."

     Answer to Interrogatory as modified by the Court: Paragraph 37 of the fourth amended
                                                         7


     complaint states: "During and after 2013. Defendants have taken numerous accounts from Plaintiff
     and given them to men. These discriminatory actions            have resulted in continuing substantial
                                                                                          .   .   .




     losses of income to Plaintiff and compensation being paid to men that should have been paid to
     Plaintiff." To the best of my recollection, such accounts not already identified in the fourth
     amended     complaint are Tower Habana ship-to accounts (Tower Breast Diagnostic Center -
     Habana and Tower Radiology Center - Habana), which were taken away from me and given to                                                       a


     man, Mark Rainville, after the fourth amended complaint was filed. Also occurring after the fourth
     amended complaint was filed, at least five or six ship-to sites to which was formerly assigned as           I



     the McKesson sales rep were assigned to       man, Todd Anderson, when Concentra (which uses
                                                                          a


     McKesson as its exclusive medical supply supplier) acquired those sites.        am still listed as the            I



     salesrep for those ship-to sites.

               Interrogatory
                8.                as modified  by the Court: "[ljdentify the work [Ms. van Hoek]
                                                 8


     performed and continues to perform on the east coast Access accounts as referenced in the last
     sentence of paragraph 38 of the fourth amended complaint."

     Answer to Interrogatory 8 as modified by the Court: The last sentence Paragraph 38 states:
     "Plaintiff continues to perform the work on the east coast Access accounts, but Williams, not
     Plaintiff, receives the commissions." To the best of my recollection, the work performed and                               I



     continue        to   perform        on the east coast          Accounts includes:

      •       serving       as       the contact person           for the accounts

      a       conducting              business       reviews

      •       consulting with Access management regarding                               the accounts,

      •       managing           the accounts,               including handling accounting questions and              issues,       putting together
              quotes for             setups


                                                                                    2
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 32 of 41 PageID 1813




      •        managing pricing for                    each    location

      •        advising       and      providing information regarding return of                            items

      •        handling        the    ordering,         setup, and       delivery of medical equipment

      •        booking FLU vaccine

      •        handling        the setup           work   on    locations that     have       expanded their practices

      •        calling       each     ship-to location           to   arranging deliveries

      •        ensuring that           DEA, Florida State Licenses for each of the providers
                                           the                                                                                   at each   location       is

               listed and       updated (each ship-to location can have multiple providers)

      •        managing the GPO group                         that Access     belongs

      •        performing the "maintenance work" that is necessary when physicians leave                                                      or     new
               physicians start at the east coast ship-to locations

       •       arranging for, scheduling,                     and     coordinating deliveries of medical equipment

       •       when defective medical                       equipment was delivered,                    I    was    responsible for correcting           the
               situation, which                  was   very time consuming



                 9.        Interrogatory 9   as modified by the Court: "[1]dentify the work [Ms. van Hoek]

     performed             on the Florida Hospital Physician Group's Pinellas County account as referenced in the
     last sentence           of paragraph 41 of the fourth amended complaint."

     Answer           to   Interrogatory 9
                                     modified by the Court: The last sentence of paragraph 41 states:
                                                        as

     "Plaintiff nonetheless performed the work on Florida Ilospital Physician Group's Pinellas County
     account until in or about April 2016, but Brady, not Plaintiff, received the commissions on the
     account." To the best of my recollection, the work                                   I   performed        on the   Florida Hospital Physician
     Group Brady's Pinellas County accounts included                                    the     following:
           •     working directly with FHPG representatives Cheryl Schmidt                                             and   Kim Teel regarding      the
                 Pinellas County accounts

           •     Setting       up the            Pinellas County offices of mostly               new        doctors affiliated with FHPG,          the
                 many associated tasks of which included developing a medical supply list and price out
                 the list, typically covering over 100 items that include medical equipment and supplies


           •     Ordering            all    medical equipment             and supplies        for the       affiliated doctors' offices

           e     Coordinating delivery of                      the    medical equipment          and        supplies

           •     Helping        the         delivery people           set up the   medical equipment
                                                                                    3
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 33 of 41 PageID 1814




         •      Training the staff at the affiliated doctors' offices                          on   how   to use    medical equipment
                purchased for those offices

         y      Assisting Kim Tecl            in   stocking          the rooms       in the   doctors' offices with supplies


                10.        Interrogatory      10        as    modified by           the  Court: "[I]dentify any additional negative
     impact McKesson actions have had on [Ms.
                                 s                                            van    Iloek's] employment, other than what is already
     alleged in the fourth arnended complaint."

     Answer to Interrogatory 10 as modified by the Court: After the fourth amended complaint was
     filed, two lucrative Tower ship-to accounts (Tower Breast Diagnostic Center -- Habana and Tower
     Radiology Center - Habana) were taken from me and given to man, Mark Rainville, causing me       a


     to lose commissions on those accounts that    would have earned had the accounts remained with
                                                                          I




     me. Also occurring after the fourth amended complaint was filed, numerous ship-to sites listed
     under my rep number were assigned to other McKesson sales reps when Concentra (for which
     McKesson was the exclusive medical supply supplier) acquired those sites. Some of these
     Concentra ship-to accounts were reassigned to me after objected, but numerous others never I


     were, causing loss of commissions       would have earned had these Concentra accounts been
                                                                 I




     assigned     to me.


                13.               as modified by the Court: "[I]dentify any accounts that
                       Interrogatory 13                                                     man was                                     a



     paid commissions for her work   since March 2013, as referenced in paragraphs 68, 91, and 93 of

     the fourth amended complaint. Ms. Van Hoek must only identify accounts not already specified in
     the fourth amended complaint."

     Answer to Interrogatory 13                    as    modified by the Court: I'm                 not aware      ofany other such accounts.


                14.        Interrogatory      14 as modified by the Court: "[I]dentify the accounts placed                                            in
     jeopardy,        as   referenced   in   paragraphs 80 and 105 of thefourth amended complaint."

     Answer      to        Interrogatory      14 as           modified by        the      Court: Paragraphs 80
                                                                                             fourth                    and   105   of       the
     amended complaint refer to Paul Jensen's placing my accounts in jeopardy in or about December
     2015. To the best of my recollection, those accounts were Access Health Care: Florida Medical
     Clinic; and Prime Care.

                15.        Interrogatory      15        as     modified by the Court: "[1]dentify any similarly situated
     individuals treated differently from [Ms.                           van     Hoek]        and   not   already identified       in   the       fourth
     amended complaint."

     Answer to Interrogatory 15                    as        modified by the Court: Todd Anderson; Fritz Cox; Bryan Irish;
     and Mark Rainville.




                                                                                 4
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 34 of 41 PageID 1815




              16.     Please identify any statement(s) made by an individual regarding the subject matter
     of this litigation that you contend constitutes     declaration against interest or an admission by
                                                                            a


     Defendant. In answering this question, please identify the person who made the statement, the
     substance of the statement, when the statement was made, where the statement was made and/or
     the manner of the statement, and the name of any whnesses to the statement.

     Modification           to   Interrogatory 16         by the     Court: "Ms. Van Hoek's answer                             include any
                                                                                                                            need not
     declaration or admission made as     part of this litigation. Stated
                                                      a                                                     another way, Ms. Van Hoek's
     interrogatory answer need not include any statements made at                                       a   deposition or otherwise in the
     presence of defense counsel during this litigation."

     Answer      to    Interrogatory 16         as   modified by           the          Court: I'm    not aware       of any.



                17.              forth the factual and legal basis for your contention that you have
                             Please      set

     "satisfied all conditions precedent for bringing suit under the FCRA [and Title VIIJ" as alleged in
     paragraph 60. 71, 83, 96, and 108 of the Fourth Amended Complaint.

     Interrogatory 17              as   modified by the Court: "The motion
                                                                     compel as to interrogatory no. 17 is
                                                                                                 to

     granted only to the extent it requests Ms. Van Hoek identify the conditions precedent she satisfied
     prior to bringing this action under the FCRA and Title VII. Otherwise, the motion to compel an
     answer to interrogatory no. 17 is denied."

     Answer to Interrogatory 17 as modified by the Court:                                       To the best           of   my   knowledge, belief,
     and understanding, the conditions precedent satisfied were        I




     (1) Filing two EEOC charges alleging sex discrimination and retaliation in my employmentene
     filed December 27, 2012, which was pending with the EEOC through July 25, 2013; and another
     filed July 31, 2015, which was pending with the FCHR until December 9, 2016, and was pending
     with the EEOC until May 16, 2017. But no additional filing of charges was required for sex
     discrimination or retaliation that occurred after tiled the charges but while the charges were
                                                                                    I




     pending before the EEOC and FCHR.

      (2)Filing those charges with the EEOC on time (for Title VII, within 300 days after discriminatory
     or retaliatory actions or 300 days of receipt of compensation resulting in whole or in part of from
     discrimination or retaliation; the period 365 days for the FCRA). But no additional filing of charges
     was required for sex discrimination or retaliation that occurred after   filed the charges but while     I




     the charges were pending before the EEOC and FCHR.

     (3)    Filing    in   court   on time my    FCRA          sex   discrimination
                                                                   retaliation claims. Because my first
                                                                                              and
     EEOC charge was pending at the EEOC for more than 180 days,               had four years from the            I




     occurrences of discrimination and retaliation covered by the charge (including occurrences while
     the charge was pending) to bring      lawsuit under the FCRA. My court complaint filed on
                                                           a


     December 12, 2014, and my 2015 amendments to the court complaint were filed within the four-
     year period. Because my second EEOC charge was pending at the FCHR more than 180 days,                                                      I




                                                                                5
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 35 of 41 PageID 1816




     had   four years from the occurrences of discrimination and retaliation covered by the second charge
     to file in court the claims covered by the second charge. My amendments to the court complaint

     made in 2017 covered those occurrences.

     (4)   Filing  court on time my Title VII sex discrimination and retaliation claims.
                    in                                                                     had 90 days
                                                                                                    I


     after receipt of the EEOC's right to sue notice on my second EEOC charge to file     the claims in
     court covered by the second charge. The EEOC right to sue notice was issued May 16, 2017,-and
     received May 19, 2017. My Title VII claims covered by the second charge, including the claims
     that arose while the charge was pending, were filed in court on August 14, 2017, which was within
     90 days of receipt of the right to sue notice.




     Ideclare under penalty of perjury that   the   foregoing Answers   are true and   correct   to the best   of my
     knowledge, belief, and recollection.




               Hilda     van   Hoek                          Dáte




                                                         6
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 36 of 41 PageID 1817




                                                 Respectfully submitted,




                                                 Kathryn S. Piscitelli
                                                 Florida Bar No. 0368598
                                                 P.O. Box 691166
                                                 Orlando, FL 32869-1166
                                                 Phone: (407) 491-0143
                                                 Email: kre

                                                 Counsel for Hilda van Hoek


                                         Certificate of Service

            I hereby certify that on January 4, 2019, the foregoing was mailed via email and U.S. Mad
     the foregoing to Sacha Dyson, Thompson, Sizemore, Gonzalez & Hearing, P.A., 201 N. Franklin
     Street, Suite 1600, Tampa, Florida, 33602; and Gregory A. Hearing, Thompson, Sizemore,
     Gonzalez & Hearing, P.A., 201 N. Franklin Street, Suite 1600, Tampa, Florida, 33602.




                                                 Kathryn   S.   Piscitelli
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 37 of 41 PageID 1818




                                         UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION

     HILDA VAN HOEK,

             Plaintiff,

    v.

                                                                                 Case No.      8:17-cv-2447-T-36AAS
     MCKESSON CORPORATION; PSS
     WORLD MEDICAL, INC.; MCKESSON
     MEDICAL-SURGICAL INC.; and
     MCKESSON MEDICAL-SURGICAL TOP
     HOLDINGS INC.,

                Defendants.                                   /




                PI   AINTIFF'S SIXTH SUPPLEMENTAL MANDATORYDISCLOSURE

             Plaintiff Hilda       van    Hoek hereby submits her sixth supplemental mandatory disclosures
     pursuant   to   Federal    Rule   of Civil Procedure 26(a)(l).

     Witnesses whom            Plaintiff may   use to   support her claims

     Hilda van Ilock
     1934  Heartland Circle
     Valrico, FL 33594
     (813) 494-0882
     Subjects of information: Sex discrimination             and   retaliation    she   has   suffered:     damages   resulting
     from the discrimination and retaliation

     Maria Jimenez
     8293 Mazette Road
     Weeki Wachee, Florida 34613
     (352) 650-7633
     Subject of information: Access Health Care's             requests   that    Plaintiff    be the sole    representative   on
     the Access      accounts

     Gary Steele
     Florida Medical Clinic
     38135 Market Square
     Zephyrhills, Florida 33542
     (813)780-2643
     Plaintiff does                     information for Mr. Steele.
                       not have other contact
     Subject of Information: Florida Medical Clinic's requests that Plaintiff                    be the sole    representative
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 38 of 41 PageID 1819




     on    Florida Medical Clinic's accounts

    Jim Stout
     Florida Medical Clinic
     38135 Market Square
     Zephyrhills, Florida 33542
     (813)780-2643
     Plaintiff does not have other contact information for Mr. Stout.
     Subject of Information: Florida Medical Clinic's requests that        Plaintiff   be the sole      representative
     on Florida Medical Clinic's accounts


     Amy Boyes
     Florida Medical Clinic
     38135 Market Squarc
     Zephyrhills, Florida 33542
     (813)780-2643
     (352) 457-3284
     Plaintiff does not have other contact information for Ms. Boyes.
     Subject    oGnformatier     loûdihdedibal Clini   's   requests   thaiëlanatiffbe     the sole     representative
     on    Florida kledical ChaicŸâdeóthits

     Debbie Tanner
     345 Bay Shore Blvd.
     Apt. 508
     Tampa, Florida 33606
     (813) 754-5480
     Subject of information: Continue Care's request that Plaintiff       be   restored   as   the   representative   on
     its   accounts.

     Cheryl Schmidt
     19108 Forrest  Drive
     Odessa, Florida 33556
     (813) 545-1499
     Subject of information: Florida Ilospital Physician's Group's request that Plaintiff                    be   sales
     representative for all its accounts in Hillsborough, Pasco and Pinellas Counties

     Leisa Meredith
     1025  Mardi Gras Dr.
     Kissimmee, Florida 34759-7042
     (407) 338-2807
     Subjects of information: Sex discrimination of Defendants

     Christiana Hill (a/k/a Christiana Hill Moseley)
     1220 35th Street
     Apt #216
     Denver, CO        80205



                                                        2
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 39 of 41 PageID 1820




    3575     Ringsby      Ct.
     Ste.   415
     Denver, CO 80216
     (720) 370-7466
     Subjects of information:               Sex   discrimination by Defendant McKesson Medical-Surgical Inc.         and
     Paul Jensen


     Danielle Galvin
     6606 Summer Haven Dr
     Riverview, FL 33578
     (813) 340-6473
     Subjects of information:               Sex   discrimination by Defendants      and Paul Jensen


     Any    persons    identified      in   Defendants' mandatory disclosures         and in   discovery.

     Documents that             Plaintiff may       use   to   support her claims

     Plaintiffis producing with this disclosure via ShareFile Bates documents Bates stamped Van Hoek
     001537 to 0001578. Plaintiff previously produced documents Bates stamped Van Hoek 000001 to
     001536.

     Damages        and    other relief

     Back pay

     Plaintiff continues         to   conduct discovery         to determine all types and amounts of compensation that
     she    would     have carned       in the absence         of Defendants' discrimination and retaliation against her.
     Such losses   include any commissions that were paid to men that should have been paid to Plaintiff;
     commissions that would have been paid to Plaintiff or reasonably would have been earned by
     Plaintiff absent Defendants' discriminatory failure to accede to customers' and Plaintiff's requests
     to assign   Plaintiff as the customers' sales representative; and the PrimeCare commission that
     Plaintiff earned but that Defendants failed to pay Plaintiff, estimated to be $40,000. Defendants
     have alleged that they have no documents specifying the amount of commissions earned by sales
     representatives on the at-issue accounts. Plaintiff has received from Defendants 29 massive Excel
     spreadsheets containing sales information for certain periods of time. The documents do not cover
     all relevant periods of time. Plaintiff is conducting analyses of these massive files. Defendants also
     turned over payout summaries for October 2014 to part of December 2018. As between Plaintiff
     and Clint Brady, those documents show Brady earned $1,675,401.79 more than Plaintiff during
     that period: $2,604,865.26 (the total payout for Brady shown on Defendants' Bates 000610 to
     00061 1) minus $929,463.47 (the total payout for Plaintiff shown on Defendants' Bates 000597 to
     000598). As between Plaintiff and Craig Williams, those documents show Craig Williams earned
     $1,360,382.53 more than Plaintiff during that period: $2,289,846.00 (the total payout for Williams
     shown on Defendants' Bates 000624 to 000625) minus $929,463.47 (the total payout for Plaintiff
     shown on Defendants' Bates 000597 to 000598).




                                                                        3
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 40 of 41 PageID 1821




     Plaintiff   also  conducting discovery to determine all types of benefits that she would have earned
                             is

     in the absence  of Defendants' discrimination against her. Such losses include lost CEO Roundtable
     benefits and lost employer matching contributions to 401(k) or similar retirement benefit plans.
     Plaintiff will seek recovery of any such benefits and an order requiring Defendants to fund any
     affected retirement benefit plan to make Plaintiff whole as to benefits she will receive when she
     retires. Thus far, Plaintiff has received no documents in response to her discovery requests on these
     issues.


     Prejudgment interest

     Plaintiff willseek prejudgment interest on the amount of back pay awarded. A simple methodology
     for computing prejudgment interest that has been used by the Middle District of Florida        the                                   is

     average IRS interest rate for underpayment of taxes during the period of the violation up through
     the date of judgment. See Armstrong       Charlotte County Ed. of Coimty Comm'rs, 273 F. Supp.
                                                              v.


     2d 1312, 1319 (M.D. Fla. 2003).


     Compensatory                 damages


     Plaintiff        is    seeking      "noneconomic" compensatory                    damages       for indignity, humiliation, and
     inconvenience.               The   amount will be left to the jury.              She   is   not seeking damages for emotional
     distress.


    Punitive</wnages

     Plaintiff will conduct discovery                 to   determine       a   reasonable amount      to seek as        punitive    damages.


     Tax offset


     Plaintiff will         seek an additional amount              as   make-whole relief to offset her           tax    liability resulting if
     the back pay           awarded to Plaintiff would             push her into   higher tax bracket.
                                                                                      a




     Injunctive relief

     Plaintiff will          seek injunctive relief barring discrimination in the future against Plaintiff and other
    women        in        their compensation, terms, conditions and privileges of employment and ordering
     Defendants to assign to Plaintiff                any accounts that have been                unlawfullytaken          from her    or denied
            violation of Title VII or
    to her in                                          the   FCRA.

     Costs and fees


    Plaintiff will          seek     litigation   expenses   and        attorney   and expert fees    if   she   prevails,   as    permitted by
    law.




                                                                               4
Case 8:17-cv-02447-WFJ-AAS Document 130-8 Filed 10/18/19 Page 41 of 41 PageID 1822




    Insurance

    None

                                                            Respectfully submitted,



                                                            /s/Kathrvn S. Piscitelli
                                                            Kathryn S. Piscitelli
                                                            Florida Bar No. 0368598
                                                            P.O. Box 691166
                                                            Orlando, FL 32869-1 166
                                                            Phone: (407) 491-0143
                                                            Email:        kpiscitellil(a cl.rr.com

                                                            Peter    F.    Helwig
                                                            Florida Bar No. 0588113
                                                            HARRIS & HELWlG, P.A.
                                                            6700 South Florida Avenue Suite 31
                                                            Lakeland, Florida 33813
                                                            Phone: (863) 648-2958
                                                            Facsimile: (863) 619-8901
                                                            Email: omelwie    tampabav.rr.com
                                                                                      a




                                                            Attorneys for Hilda van Hoek


                                        Certificate    of   Service

            I hereby certify that on March 18, 2019, sent via cmail and U.S. Mail the foregoing to
                                                       I




     Sacha Dyson, Thompson, Sizemore, Gonzalez & Hearing, P.A., 201 N. Franklin Street, Suite
     1600, Tampa, Florida, 33602, and Gregory A. Hearing, Thompson, Sizemore, Gonzalez &
     Hearing, P.A., 201 N. Franklin Street, Suite 1600, Tampa, Florida, 33602.

                                                            /s/   Kathrvn S. Piscitelli
                                                            Kathryn        S.   Piscitelli




                                                   5
